 

f 86
Case 1:20-cv-03761-RBJ Document 1 Filed 12/22/20 USDC Colorado Page 1o

IN THE UNITED STATES DISTRICT COURT FILED

UNITED STATES DISTRICT COURT
' FOR THE DISTRICT OF COLORADO DENVER COLORGpS

DEC 222020
XEY P. COLWELL ‘
(To be supplied by the court) JEPFREY P. CO CLERK!

- Pro Se
Eskbanos Dewriel Ceoaselase fe. Ke Onasai4s ", Applicant,

Viwlilfiam Boor -Abtornely Grerendl U.S,
| “Sahn Fabbri catore-IL€é Dene Geld ol fee director;
| | Ghad Woll-Secrebecy of DIS

Civil Action No.

 

 

 
 

al., Respondent.

 

(Note: If you are attacking the validity of a state conviction or sentence and not the execution of
your sentence, you must file an application Jor a writ of habeas corpus pursuant to 28 U.S.C. §
2254. If you are attacking the validity of a Judgment entered in a Jederal court, you must Jile a
motion pursuant to 28 U.S.C. § 2255 in the Jederal court that entered the judgment.)

+

 

APPLICATION FOR A WRIT OF HABEAS CORPUS
PURSUANT TO 28 U.S.C. § 2241

 

 

 

 

NOTICE

  
  
 

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from "
public access to electronic court files. Under this tule, papers filed with the court should not 1
contain: an individual’s full social security number or full birth date; the full name of a person

 

f

A. APPLICANT INFORMATION

You must notify the court of any changes to your address where case-related Papers may be

served by filing a notice of change of address. Failure to keep a current address on Jile with the
court ynay result in dismissal of your case.

as

be
1 Est lancs Daniel Oshaselasste Mot 7a3)46 3130 Noctn Caklaad st,

ew
(Applicant’s name, prisoner identification number, and complete mailing address)

Ancics, CO gooto
rado Page 2 of 86 :
Case 1:40-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colo g {

Indicate whether you are a prisoner or other confined person as Jollows: (check one)

f
1 Pretrial detainee

Civilly committed detainee
Immigration detainee
Convicted and sentenced state prisoner
Convicted and sentenced federal ptisoner
Other: (Please explain)

be”

 

 

 

a RESPONDENT INFORMATION V-5. Department o Tubicg LCF! cE eater

| ASO Penn Yivanya Avenvoe. NW Office or mee
| | Newasty Dic. 26530 /aausep ott De pete
(Respondent’s name and complete mailing address), ) < Atterney's OFFicg ov Remeland’secuitt
widen Senna Cheate Dbtnef of celine (ec ae Sern Luthor kay
Bigot Ont] nd tol Californas st, § Wikitlanstan 0.C- 205

Murra, CO BG0l6 PWT CD. Solel

Cc. STATEMENT OF CLAIMS

State clearly and concisely every claim you are asserting in this action. F, or each claim, specify
theiright that allegedly has been violated and all Jacts that support your claim. Lf additional
space is needed to describe any claim or to assert additional claims, use extra Paper to continue
that claim or to assert the additional claim(s). Please indicate that additional paper is attached
and label the additional pages regarding the statement of claims as “C. STAT, EMENT OF

re

 

 

 

CLAIMS.”
CLAIM ONE: Petrtyrer 16 bens Actaired Widetineths bag Re spenteris (L €.)
i wldaticn ef Zadwyadas v, Davis, S33 U5. 676, Tel (ze01)
Supporting facts: .

See bref in Suppat- ot Pekin
fer wort of hebeas Corps attachta herein

| Attones, GenereA William Barr ICE Renver field
Case 1:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado Page 3 of 86

t

4

‘
'

D. PRIOR APPLICATIONS i
Have you ever filed a lawsuit, other than this lawsuit, in any federal court in which you raised

or could have raised the claim(s) raised in this action? __ Yes _X No (check one).

Lf your answer is “Yes,” complete this section of the Jorm. If you have filed more than one '
prior application, use additional Paper to provide the requested information Jor each prior

regarding previous lawsuits as “D. PRIOR APPLICA TIONS.”

 

Name and location of court:

 

i
Case number:

 

Type of proceeding:

 

List the claim(s) raised:

 

Date and result: (Attach a copy of
the decision if available)

 

Result on appeal, if appealed:

 

E. ADMINISTRATIVE REMEDIES

WARNING: You must exhaust administrative and/or state remedies before filing an action in
Jederal court pursuant to 28 U.S.C. § 224]. Your case may be dismissed if you have not
exhausted administrative and/or State remedies. If additional space is needed to explain
exhaustion, use exira paper to do so. Please indicate that additional paper is attached and label
the additional pages regarding exhaustion as “E, ADMINISTRA TIVE REMEDIES.”

eee

Explain the steps you have taken to exhaust administrative and/or state remedies:

bes Bie i Support of by liHon bor Wet of habeas
Corpus atbached here/)y.

Peon ehanshed all possble adiolpishradl » rie dbs
‘Reyyoled bord heaig at Imntgection court and wes Wd | as iacligdle
wea 10 be pr remove { Custody review On auleu st 27,2020 ack wat told
Weald Stay ih delerttoy
Y IA deteation

Had a yo da, + f aS
OY PT remougl CuPlady revies on November, 24, 2020 ard w
told Hat \ Would stay 'n dolenl /
r
i Case{1:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado Page 4 of 86

F. REQUEST FOR RELIEF
State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding reliefas “F. RE, QUEST
FOR RELIEF.”

dee Enel in Support of Leb fon bb, Ot of hakeas Corus,
Attached here/p,

4

Gl APPLICANT’S SIGNATURE

I declare under penalty of perjury that I am the applicant in this action, that I have read this
application, and that the information in this application is true and correct. See 28 U.S.C. §
‘ 1746; 18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this application: (1) is not being presented for an

improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending or

modifying existing law; (3) the factual contentions have evidentiary support or, if specifically so '
identified, will likely have evidentiary support after a reasonable opportunity for further

investigation or discovery; and (4) the application otherwise complies with the requirements of

Rule 11,

Io-Se

(Applicant’s signature)
13-12.-2.620
(Date)
i |

(Form Revised December 201 7)
 

12

-Cv-03761-RBJ Document1 Filed 12/22/20 USDE€ Colorade Page 5 of 86 {

 

 

 

 

 

 

Let f°
{ . ¥
/ . bs t ae
. . . ee
. Bb bonee, Elbe Danial Oghaselassiey on del
: patina Hig Couct. Cor Aa seh of habeas C226 to remedy Pedy tion
: Lt My delinite de fealton by: Resprade ats. : . | a
, I we 4 2 f
=

: —T cdickten _aad Venue

 

KL. This Loa has subyect poccther jurisdiction aad Tenet goad

 

folie under Z 8 LL ee $2941 Chabeas Locpus), ZX th. 5. C Sins!

 

CAM | vps ed) ‘aad P3U5C. §\33 (Federal 4uesHon) This Cosack tee So.

 

has judsdlebiva to heac thi {6 Zase. wader the duspeaston Classe of:

 

ge endef ke
u

AeSule Tal de Untied: Shakes Consildudion, Nsw. Sh. Gye oe

 

US 229 Lroo\) - _!

 

Zz. Because Blibonie chal! Hlengzs bis” oe _LAd tlody |scise feb borg

 

 

SJ”
Is puopec in thls Louct: I Jhte the. loucts: of. appeals hes v2. jucisdic
Ito resen) removal orders the } pesldtons Lov re Aesad, SLE. TL. S. Le

 

88 \752(aVh) aod fh), the ‘Pedocal: distercd boucts have suc dicblon

 

we werent | by lehes ont.

| luadec 23. U. 2. C el ho bean habsas: pet: Hens by NONC!: Lizeas

 

 

Callen gig be. Naw fulness of. their. leleabioa. See 29, Zadiydas ¥ .
Dacis, 633 LS. ETB, 631-3% (200);

 

 

tee

3 BA hiner has exhavashed all aad. aay “dea! ld t lve. reamed

| to the. ex lend reguleed. by. lai ~ _ ’ “

 

. as
7
{]-

ga ’
he Venus 15 propec Ln- The Dishiek 2 0 Laloeads puarsuact 45

 

ZBWSC. $6 sab) and (2) because _A 6ubehanMal oat o€ the

 

events ow owsshouS alvina vi be. be these Clalmas oltuned i Shi

 

dstack A\\ anaterial “yortttnns Naa: heen made ak the Denver

 

Field Oly. ol \ oa ta ca bio aad: Lashom Pobecvensat(lc) whic!

 

14. otatéd Wal his Syveted Aistrlat-

 

 

*
- bea =

 

 

 

f
§

 

fe:
‘ R
ak
1:20-Cv-03761-RBJ Document 1 Filed 12/22/20 USDC Colorado’ Page 6o0f86 ' —~

‘ “ sO . be . | 2 Fy 2
on |
- . ” , ae I
Bak es bBo.
Bctles _ t__

 

 

z BE loner 1s ‘a nonaltiren sw ho 5 cacreatly detalaed by

 

Learmigestias sad (uushoms Ebro ment (ice) aL the. GEO (beached

 

wore: Tce Peotessi: bao, Cenber | in Aveora, LD: * *

 

 

[States Depackment df ts

b, Besoondent Chad Wolf | 3 be. 20k Bey ol ke. United

 

 

|| lesphmenbabiog and ‘enloement ae the mm cation [ees adi -OVE S225

 

 

j = OveL RE boner.

TEs side, Responded AP nas ultina ke tarsbedial upd

 

At Respoadeat Tahnay Choate [S the: Dud, al the lnsiagladion

 

, J
Drlenbion Baily and [3 “Q. \s0 aA legal Lusbedlan al Fedioaes!

 

~/
%. All Keston dents ae oued-tn bhele: olbidal La pacidies, F

 

 

+! q. Dpalob he tk a 4 the head of the Lenver~ HE fell. 2, lee

 

Pay iG

\

=~ . . O

 

4. ZL bw File be il Opel lacste. Aa: boon in Dina

 

1 lf hbase. énheréd lhe Ualled Sha bed Qn Ct about aul 15, 203,

 

unde a Visitors vibe at 4 Y2ues. old. Bbdonee recieuwed hig | Haha

 

: WBrercunesat Resident: Skids Ia “2007

at

 

(10. Pek boner -u Was “ convicked al: At sant to Lowtinth oma). Dose eal

 

spin fea ee et

Hace Second: Degcee. Mesaullt | A the heiit sip pasar la “the Mavepen.' dl sboied

 

[owe of (sbwada Oy) Sep lenbe dg, Gois WAS 5 Sulbeeaue tly berbenced,

 

Ld bears And. 2 Yeas respecluly | ae the (clocde Diichueck:o t *

 

.
“a

 

| /
| Corrections bc Ines lclmes Tad veleased browa- Hie LDOL. an ‘May

Z.
f

ae

A

: 12020 on badly pacale deta 2. yaeac. derm of fawale. te serve, On 24 ox

 

Pe apotene Poeeapen

20x Las swangiialely pucked up by TLE Blanlag yey release Crow: ( DOL.

 

ae

1On Moy 24, 1020 ‘whiner rede ied Bb Coal Fosandal order fron aa

 

 

z
mes
bow

 

 

 

Iain ees Het Laley at the Exkecu tive Otfice Lo \ eign

Met .
- Cag

1:20-cv-03761-RBJ Document 1 Filed 12/22/20 USDC Colorado’ Page 7 of 86 |

 

 

 

Pt
4 | 32
r « / ; . be | ” E4 . ~
th | a
| | a Daas (£012) Ancora layla Zak Cu VA. acted ad) ‘
i | || ‘Bb honeir Was dobetved by Leven _ fF

 

 

 

 

Hay, Z 2020 asshated abaove.. Peli bonec has venaiaad La Lee euskal
lata Haad- date. .

 

 

 

12. An lydia dpa ard Po Lionean neavied Don das

HLalded Shade ¢ Qn er about 5/73/2020, Pelitoner DID.) OT appeal

 

the Imartaca ton Judges decision to the. Prracd: at lnijeatloa Appeals

 

13 Peli Sine recieved a  donumeat bi tled “Dosh ss bon for  Conlitee.

 

 

Dubendon' Lown [te L200. a boout: Auge 26, 202.0. (Exbsad Bhyehh 1 L

 

 

Ble ce re . no: ~ ~ , :
eg z wed No revlew We dal or

 

 

 

eh Linear rate ta nplaint gn Wilzo abe. it net gelbiog A SD ley cette "CS.

| 14 Deh tioner has cooperated. Fully colth 2 al Le 4 ellatt te

 

 

a ~
sore ee eee |e

: ULE male Dtdoner Pedi Honec bras Ped oat 7 | needed Forms a

 

aoplica tans to ohtata travel | doce aoa ts Pym tip. EX tptag cae

 

Aldon has also done an header soti'th the. Eb opie eriboussu,

 

 

Dactag Hat interven) petHnec Was: honest. aad bode conan g Hg

 

wi
: : As ssd iA: they Pare Ss ‘ob Oe feavel dotymeats Pek fisaer. hag _
b

also doalacled bhy can ba sey, an 4S bad bis panther tod follice ~

 

. |i

canbait Le Coa hussy. “aad folk bo Abebe whols respon {lle Br

 

Lssuli travel | docmmnsads. £ Collectively We have balked Lo “Neha pyar.

 

20 nos fo “try Gnd Lorine: Lilna bo [i [sue ne veue | | doviusiedts He

 

 

Lhas told o_o yy. fam ly repeatedly tit he has not been able. ste :

Lodeptadently veclly may, LE plac Listxeaship,

 

15, ‘Nanebbeles TE hiss. been ungble bo: ‘Ve move Blin, Bie Hye”

 

 

Uhiled Shales, LE [ unl likely to be able to remove Rébiarer | blast Se
round Syplemboc Nob. nbocmed VE phat he did d not haye: enous |

 

 

 

 

 

| tnt anma ation bo he able fp (rea by. rey Lit 2eashla. TLE L Yen

ry

(Sf
i
serene te mo

7

 

pF: 20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado Page 8 of 86 :

k . Co Hol 2

] . - %
- +
.

f
-
_ t- 1 _ i

~F, La - ‘
-

 

 

bal hun pay others recsaral lalorunallan ht tee. if ll cdot ld

 

*
ec ie | miata ced | ea

Voublice to veaily | aay aahoealiby. Lo the ice moaths. S(nte Lbs ‘

 

[Yack ditch, obloct by LLE: there bas SHI | nat bean aay brine

 

ocumenté [Sued to Lbochuabe. Hy ein evel Dn Asa cal Lh, 2020

 

l/ win Lovued a doteanaod by, TLE Gul bit B) that ctosed “ILE _f: 1S-

 

be reciept of 7 OL eypects fy vetleue the ALE Say. teevel dossmects a

 

Le Plebactler 5 VOU removal, aad vorscwal is oratcable Likely fo 2 OCLLA

 

Viv “ak

 

t
thn the. yea saaalaly E eceeable Chie 2
[edie Vode tra vel Aotiameat i 1p te. Afb ble That: “als the.

here. ls sigaillcint Whelylivod all

 

‘Dttsalse (seal exheadleg way Linshody back _i La August: TL Ig nous i 4

 

D> cembec cad. A sil | bas” not been a matecal lizq}ion it tare!

 

| travel doc ume? thet -

LIE WAS supposedly Ln ;

 

Ne pam fates el fe

 

precept. 5 Addisiore ly ly ‘ig th: ‘Feglalag of Moweone,: Cu 7 AAL.

 

f
Ia Coupled i La: Lthlapia pec aul izle credtble laternational evs

 

hautl ty. Ty. Wa c (5: bhueea: Lie Leal gouecamedh 2 wad thie =

 

 

Tg region: wshich is home by? Line. albale “igeay peogle Thott ‘ts Pa
ota abcthy “hee Ect pu have attached vay Ladies ‘bith, Lactitionte as

 

 

: well Gb a _polartitd altidayst Pou be gbethag bhak. he: ff Tiegiay whith

 

“Uy 4 af

: Lin twin raales Lng. Liye. Tae. [5 Severe Aa laaasity betwora, He

 

WViloplan 4 avecarivat aad ‘the Tigray regio, aad these has. been: 2a.  lwaleed-

 

Pict Pal Mh Miray govt. aWraale {2 Ebhing (a. ard ‘aboroad by: Me ,

 

. Cbicpca ; 7 "Die mlabler L hous abdached (eports abaud sala

 

 

Wie galing 074. fa Ebaioga (EU +e) The Nerton ‘In thargo. of” (slag MY

 

r v .
eT ee Was “Lee Low. his postr [nthe Ltblopten et loassy
eacly November betas SZ. he WA aS ethnically Hy-Cay” ere Ls a

 

sn_‘atecnal pe Ika fp aot : ' fugue dobimenty ke al Lec, chi -

 

 

' 4
4
wy -* : \
4
os spo “
cei oe Pet ates | et. | metal | aimee | Ser
‘

 

Hija be travel. _lin or. out al Phiggta Lith the. 55 -eaoaths

 

Jd 4 - * 1 b < ‘
hoo. ‘ o . . ‘ . \ % . t . . ene 4
:40-cv-03761-RBJ’ Document Filed 12/22/20 USDC Colorado PageQof86 °.

&
2 i
‘ z ~~ . p 7
: a 50 ‘
: er . i

> . ‘4
— ’ + \ ” O.
a vt
k, ~

 

Z nol ae able to bol trowel. Tacunaaale te ho cLbochan be i avy

 

A :
‘_t ‘Poel, Loup lad wife thé. last vronth oe palitical buceaotl, Ulloa

 

had désccnilee hon bat has. eanaphed i LA 1 _E tbl do rc $2.2

 

Tay sigailicant I'belhood. ok cevlevhog trowel’ Aviumeats ke

a

 

bb hle - May eorovel 12 the berigoable Lote The fas bute

 

=

bf Abbi bby that LLE. has had boc Several woths- —

 

 

f - ——
= brand by LanAAle. the L141 9plae Pe bussy tee ($$ue travel:

dotuaniats bo he. able. to [er0Vve vned WAS o Heout the added

 

bcd ob. fier] oblintaty bieag. fascgeled | ja aul Hale news ladlulog

 

travel bans; “al aA advo. cv WAL paging in Lpbirpre Th Ebhisia

 

we et fee ee fe

 

dass A\s0 shale flew to ret {ese citszea sha Seoul's wlNaoud OW octal bi

ra Lynda do act L we, and t there ix re fea Way be me Jb abluin one!

 

 

Legal a ‘ Framework - t

 

ib ln Zoadvydas U Desi, the Suipreme Pal held net igual

 

blade 2 U8.l. VTAYS does aot allow ILE to defain. a noticiline

 

jadebnly wht le. attevapt! ng - to LOC out removal 533 (LS G1%, 629 (20

 

r
we [ome ree fy

Dorauie . ol the lee clas Le Const} duds ‘Novel qolol ew, posed. by indebralbe

 

Velen lian, the Couct read the statute 4, Minit a aoncidizeds

 

 

1
eleadion ty” A: padod reasonably Aetetiacy te belag About Haat

‘alien's Kemoual- [Dn the Lnibed. Sales Ud

 

lid The Lauct also ecagilead 41¥ months aS dhe. “poesia Hel

 

Le sonable lead: Mal Aost- Tremaval order doleatton HZ at Zol. Abler

 

he month, One. ‘the ronuldizen provides goal reason to belre've Ls

 

 

Vexe [4 no sign bidaad- like [pcre , revtoval 1 ID hie. rea soina bly
Moc seeahle Lo Luce, Lhe. bucdon shi Ede bs Lhe “govecrwazal fo

 

0 bud Lat: showlag i, Wore.aver,. “As the. aitd ol jocide is

 

 

t
pela -tenlineneat geo. Ls, what ‘Lounts Qs the! reasonably

 

 

 
‘Gas

A

:20-cv-03761-RBJ Pogument 1 Filed 12/22/20 USDC Colorado Page 10 of 86 }

2 bh?! oo
Lor |

~~

j
k

 

8 } “ * rt . “ ;
: Ue rseeable Futucd- conversely would hove to shrin le Ed,

€

 

tLe. In Clark: VU Mazkaez, bho. b ave wae. Coty bt hel d: Dad.

 

bye

LTS ruling 1 LA Laduydas anoles equally to poneitiréas: whe

 

; wD)
Pau NEEL heen “admitted te 4 Uatbed S Lades.: 2 Cs 31

 

{[2605)

 

It 17. In Joye De Z he Secure de Ddacal cad jell

 

| ait NO Maldive reply by Lrom the caaliaes saying. that tog will

 

_ Vee brave docunien ts was enough! be prove “toad there —

 

io $ lan (Lcaat ltelybood ab Peasoval-{ La th borseca ble Latuave

 

 

. a.
. e
k
red tn aie efor ee Pe

| | ,
{i Claben oe Relel! a

 

Voblion. of The Tinmignation acd Alational Ad,

 

 

1 J
: \20 The. _Lavéyalog alleyahiois ce ceallleged Aad iacorpacaled

1 Titel

4

 

. ”
wd [imi 2 - *
,
”
a

| Cliloow's ‘Con Tsed Dhak 15 tunlaslul ad Vislates _

 

 

 

3 U. CL. &\2 21a &) aS interpreted ye the Bape Cosi i (nH
Ladinydess The: SiX- “nal, DWV? Stuy

 

 

 

 

tlolea tina: has expired. ad! “Docc hat pul aaod

ad

reason to believe. “Val isis ema

 
 
 

 

oo likely fo: CULM iD the reasonably” Ene be. Sewe

 

 

t

Respandents ha tk authority: te. loakio Vide seta bag. elo

 

 

~ ad
'

ws Cie Bi Eke

 

i
L

 

 

avant t he ellawig. relebe”

 

*

 

2
» s £
“ “
“| . .

. WREREE ORE, Dilinnee respect, ly peguest aE the Gu
|

(A. Kssiame jac dichion over’: Lyig matlery:

 

 

4
grea fae

 

a oF
il 4:20-cv-08761-RBJ Document 1 Filed 12/22/20 USDC Colorado Page 110f 86 * .

~

Bs

 

: i \goue. On oéder ‘pulestuat to 24. U, SL. 62142 dicedbiag

 

“4 .
2 sie sk atte | Hatt oa rete ao
.

—t
Resooadeads: to Shi) LaSe. why the vot L habeas corpu’ “ahould.

 

| got he: gcanted’ _ | | :

 

 

o Onan Mine anit ol’ habeus 2 COC pus aad order Dik

iramediate rtlease Lom custodips

 

‘| J. Cnvecat AAY “obhew and Cicdber eclek as the Zou devine

 

jus ft and praped

 

al Or der Lespialecls te rebral Kn Boe LL. tt log tHe R Rb i out”

 

i the acted Hon af thi lauet duscloy the. jade of bese. pricoesings.

 

|

 

 

[Dabs [o-22 FORD” a Sigh ro EL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 .
| ~ Ket Hone~ a
} , ; ; .
i th
:
; r
4 ?
1 1% , ar
: {i
. |
bog .
r ty
1oftk l
er 4 4
ta!
4 x - 4
ww 7
a it
+
i it
. 7 4 o
"2 t ; F
—Hr , 4
uy od + it
The . eT .
Ay =
— Tt - 4 ~ I
- e . . ’
Is 4 ; can L ah J

 
\)

 

1 Case 1:20-cv-03761-RBJ ene 265 =o Colorado Vhibil A:

Exhil bLA

i

UNITED STATES DEPARTMENT OF justice '

EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
AURORA IMMIGRATION COURT

Respondent Name: Alien Registration Number: i
OGBASELASSIE, ESTIFANOS DANIEL 097938145
To: Riders:
OGBASELASSIE, ESTIFANOS DANIEL In Removal Proceedings
DHS/ICE GEO Initiated by the Department of Homeland Security
3130 N. OAKLAND ST Date:
AURORA! CO 80010 05/28/2020
|

 

ORDER OF THE IMMIGRATION JUDGE

J This is a summary of the oral decision entered on 06/29/2020.
The oral decision in this case is the official opinion, and the immigration court issued this
summary for the convenience of the parties.

- & Both parties waived the issuance of a formal oral decision in this proceeding.

I. | Removability

The immigration court found Respondent [XJ removable [1] inadmissible under the following
Section(s) of the Immigration and Nationality Act (INA):

II. ‘Applications for Relief
Respondent's application for:

A, Asylum/W ithholding/Convention Against Torture oe
‘(1 Asylum was (|granted [denied withdrawn.
Oo Withholding of Removal under the INA was (_]granted [denied [withdrawn.
C] Withholding of Removal under the Convention Against Torture was []granted [denied LWwithdrawn.
_] Deferral of Removal under the Convention Against Torture was [granted [denied [Wwithdrawn.
[_] Respondent knowingly filed a frivolous application for asylum after notice of the consequences.

B. Caricellation of Removal

C1] Cancellation of Removal for Lawful Permanent Residents under INA § 240A(a) was
\Ligranted [denied [withdrawn.
C] Cancellation of Removal for Nonpermanent Residents under INA § 240A(b)(1) was
o granted [_\denied (withdrawn.
CJ Special Rule Cancellation of Removal under INA § 240A(b)(2) was
L]granted [denied [_withdrawn.

C. Waiver
:  (.)A waiver under INA § was [_]granted [denied (withdrawn.

' | . . gy
Case 1:20-cv- 03761- RBJ Document 1 Nee O ob _ Page 13 0f86 »
i :

oo

» 4

«

- 4

« | D. Adjustment of Status

| Ol Adjustment of Status under under INA § was [_|granted [denied [ withdrawn.
i

-E. Other

III. Voluntary Departure

L] Respondent's application for [] pre-conclusion [] post-conclusion voluntary departure was
[_Jgranted [denied [ Withdrawn.
(] Further information regarding voluntary departure is attached.

IV. Removal

x Respondent was ordered removed to Ethiopia.
(J In the alternative, Respondent was ordered removed to

V. Other

L] Proceedings were [1] terminated [] administratively closed.
CO Respondent was advised of the limitation on discretionary relief for failure to appear as ordered.

O Respondent's status was rescinded under INA § 246. ;
[:] Other: ae

ee

Immigration Judge: Caley, Steven 05/28/2020

| Appeal: Department of Homeland Security: [J waived [J reserved
i * Respondent: X] waived [-] reserved

; Appeal Due:

i
Case 1:20-cv-03761-RBJ Document 1 Filed 12/22/20 USDC Colorado Page 14 of 86

We
“aA oye fl - |
on

‘S

1 Certificate of Service
| This document was served:

| Via: ['M ] Mail | [ P ] Personal Service | [ E ] Electronic Service
| . . . . 9
To: [ ] Alien | [P ] Alien c/o custodial officer | [ ] Alien’s atty/rep. | [P ] DHS
i By: Lubchenco, Kendra , Court Staff

» Date: ‘05/28/2020

Pas ee AoA | Ce nn Re
a a

‘Case 1:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado Page 15 of 86

 

[oe
o Exhibit BK
‘ Office of Enforcement and Removal Operations

U.S. Department of Homeland Security
12445 E Caley Ave
Centennial, CO 80111

US. Immigration
and Customs

 

Enforcement
OGBASELASSIE, Estifanos Daniel A097 938 145
c/o Immigration and Customs Enforcement
Denver Field Office

Decision to Continue Detention

This letter i is to inform you that your custody status has been reviewed, and it has been
determined that you will not be released from the custody of U.S. Immigration and Customs
Enforcement (ICE) at this time. This decision has been made based on a review of your file,

consideration of the information you submitted to ICE’s reviewing officials on 08/25/2020, and

upon! review of the factors for consideration set forth at 8 C.F.R. § 241,4(e), (f), and (g).

As explained below, after such review, ICE has determined to maintain your custody because:

t

e, ICE is in receipt of or expects to receive the necessary travel documents to effectuate ;
your removal, and removal is practicable, likely to occur in the reasonably foreseeable
future, and in the public interest.

ICE has made such determination based upon:

e, There is significant likelihood of receiving your travel document in the near future and
: you have an assaultive and egregious criminal record.

Based on the above, you are to remain in ICE custody pending your removal from the United

States as ICE is unable to conclude that the factors set forth at 8 C.F.R. § 241 4(e) have been ‘
satisfied. You are advised that you must demonstrate that you are making reasonable efforts to
comply with the order of removal and that you are cooperating with ICE’s efforts to remove you

by taking whatever actions ICE requests to affect your removal. You are also advised that any
willful failure or refusal on your part to make timely application in good faith for travel or other
documents necessary for your departure, or any conspiracy or actions to prevent your removal or

obstruct the issuance of a travel document, may subject you to criminal prosecution under 8
' US.C. § 1253(a).

‘ If you have not been released or removed from the United States at the expiration of the three-

month period after this 90-day review, jurisdiction of the custody decision in your case will be
transferred to the ICE Headquarters (ERO Removal Division), Potomac Center North, 500 12%
Street SW, Washington, DC 20536. The ERO Removal Division will thereafter conduct a

www.ice.gov
+Case 1:20-cv-03761-RBJ Document 1 Filed 12/22/20 USDC Colorado Page 16 of 86 '

                            

| ! OGBASELASSIE, Estifanos A# 097 938 145
Page 2

custody review and will make a determination regarding whether you will continue to be
detained pending removal or may be released.

To assist in the ERO Removal Division custody review, you will be afforded a personal
, interview. You and your representative who has filed a Form G-28, Notice of Entry of
Appearance, if any, will be notified of the date and time of the interview approximately 30 days
prior to the scheduled interview date. This interview may be in person or through a video
teleconference. If ERO needs to change the date of the interview, ERO will provide notice to
you and your representative who has filed a Form G-28, Notice of Entry of Appearance, if any.

You may be accompanied during the interview by a person of your choice, subject to
security requirements at the detention facility, as long as this person is able to attend the
interview at the scheduled time.

You may submit any additional documentation in English you wish to be considered in
support of your release at the time of the interview or via mail service up to five business days
prior to the scheduled time of your interview to the following address:

ICE/ERO Aurora, Colorado
3130 N. Oakland Street
Aurora, CO 80010

. .

Such documentation should contain a cover letter indicating that the material is submitted
in support of your Post Order Custody Review personal interview. An attorney or other person
may submit materials on your behalf.

: You are required to complete the below information.

Ido. do not want a personal interview.

if you do want an interview, please check the appropriate box(es) below:

Language/Dialect:

 

[] : Check this box if you need an interpreter for your interview.
4
!

[J I will be assisted at this interview by a representative of my own choosing.

Name:

 

If your representative has not filed a G-28, Notice of Entry of Appearance, on your
behalf, you are responsible for notifying any other person you have selected to assist you

' of the date, time, and location of the interview. The representative must be at least 18
years of age.
| Case 11:20-cv-03761-RBJ Dogument1 Filed 12/22/20 USDC Colorado Page 17 of 86

| Decision to Continue Detention '
OGBASELASSIE, Estifanos A# 097 938 145
Page 3

You will be sent a separate Notice to Alien of Interview for Review of Custody Status
approximately 30 days before the interview is scheduled If you wish to request additional time °
to prepare for the interview, you must notify your deportation officer within five business days of
receipt of the Notice of Interview. If ERO agrees to postpone the interview at your request, you,
will be deemed to have waived its completion prior to jurisdiction over your case transferring to
the ERO Removal Division.

+ we

  
   
  

You will be notified of the decision i

our case when the custody review has been concluded by
the ERO Removal Division,

Michael Anderson , x / 24f2¢2O

Deputy Field Office Director Date

 

PROOF OF SERVICE

oe pt

(Officer to complete both (a) and (b) below.)

t i

 

 

 

 

 

(a) I P. Bell #8880 , D.O. .
Name of ICE Officer Title

certify that I served __ Ogbaselassie, Estifanos A# 097 938 145 l with a copy of
Name of detainee /p

this document at GEO Aurora, Colorado on & (25) 202) at

Institution Date / Time
| (b) I certify that I served the custodian ‘
| Name of Official '
| , at ,on
| Title Institution
with a copy of this document. ;
Date
Detainee Signature: Date:

 

.
() ce: Attorney of Record or Designated Representative

(xx) cc: A-File
‘Case 1:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado Page 18 of 8 '
' i

BG TE sl ges fo show my multak ellats fo

Ahoust day cduaishaflve remedies Hat wee available 1» re
As well a5 wy attempts to Inquire ghouk my Case Which
Wwe lorgpy \aneved by LCE- T \nwe been in Neer constant

Communication Wr my Emocdy aS trese Dated Kites Siow
noses that | am recleving

AS we ll Fas oMMunicatia Any W577
Lom Nn ” f and oxpediate ry LASk.

Crom my Pmbass with Le to Try |
TLE has vet eo PL Cin pial Heat efforts or or i

Thes | hove, made towers pedesng ra travel govumen y rey ny
que ‘abstract half Hruths andl lect yw questions. They have ot

| > Goverawest ghng: re.
recieved Gn Ha oF Hctal froma fhe Zt pian
or seas is we me trax documents In the lov sezabe Bure.

5 i fe onod Doutel Os basal assle

Cue, PYW20_ f£LZ
 

‘Case 1:20-cv-03761-RBJ Document 1 Filed 12/22/20 USDC ee 2010 19 of 86 ©

eS sit O

On ice of Enforcement and Removal Operations

 

U.S. Department of Homeland Security
500 12th Street, SW
Washington, D.C. 20536 *

US. Immigration
and Customs

 

Enforcement
OGBASELASSIE, Estifanos Daniel A097 938 145
C/O Immigration and Customs Enforcement
Denver Field Office

Decision to Continue Detention ’

This letter is to inform you that the U.S. Immigration and Customs Enforcement (ICE) has
reviewed your custody status and determined that you will not be released from custody at this
time. This decision was based on a review of your file record, personal interview and
consideration of any information you submitted to ICE reviewing officials and upon review of
the factors for consideration set forth at 8 C.F.R. § 241.4(e), (f), and (g).

You are a native and citizen of Ethiopia who last entered the United States on July 5, 2003 as a

non- immigrant. You have been convicted for the crimes of Assault — Cause Injury with Deadly
Weapon and Assault — Cause Serious Bodily Injury — Heat of Passion. On May 28, 2020, you '
wete issued an Order of Removal by an Immigration Judge.

ICE i is currently working with the Government of Ethiopia to secure a travel document for your
removal from the United States. A travel document from the Government of Ethiopia is
expected, and ICE has reason to believe there is a significant likelihood ‘that your removal will
occur in the reasonably foreseeable future. Therefore, you are to remain in ICE custody at this
time, as ICE is unable to conclude that the factors set forth at 8 C.F.R. § 241.4(e) have been
satisfied.

This decision, however, does not preclude you from bringing forth evidence in the future to
demonstrate a good reason why your removal is unlikely. You are advised that pursuant to i
Section 241(a)(1)(C) of the Immigration and Nationality Act (INA) you must demonstrate that

you are making reasonable efforts to comply with the order of removal, and that you are

cooperating with ICE efforts to remove you by taking whatever actions ICE requests to affect

your removal.

You are also advised that any willful failure or refusal on your part to make timely application in
good faith for travel or other documents necessary for your departure, or any conspiracy or
actions to prevent your removal or obstruct the issuance of a travel document, may subject you to
criminal prosecution under 8 USC § 1253(a).

Heath Simon Neath Qanern December 8, 2020
HQ RIO Chief Date

|

 

www.ice.gov
#
a ae
3 oe SHES
+ ~s
333 43%
sh 4 Ba 8
a Pee
o YQ ~
oO, & Z-
ay ees §
oS 3 y
sv 23 3
oO Ye
se 7BER
Os 29 8
et Ae SS
Ss 8 x
~ SRE
aes
9
< Ff E aN
» ZF 3 O575
2 ees

-cv-03761-RBJ Document1 Filed 12/22/20 US

EK lof C

|

}
j
i
i

 

7

Zz All love

AURORA PROCESSING CENTER (REQUEST FORM - KITE)

1 _Sstitons \)” £ MAW
Nationality

L
72 )r0r

Date /

— oe

   
  

 

Housing Unit

Rar
(Or2-3258
TIME/DATE STAMP

 

 

Fu 00

 

 

Officer Signature [ \AE )
MARK YOUR REQUEST MARQUE SU PEDIMENTO Other Request! “ .
ICE O INMIGRACION Chat 1S agra on Wwe
O COURT -O CORTE my bye \S ”) ~
O LIBRARY O BIBLIOTECA MWY Tree AotKmets, Ts the-
O PHONE CALL

O CASE MANAGER - MARSHAL SERVICE

Telephone number/Numero de teléfono

RESPONSE:

<Ginl of Gutecr iu
Must UAL 7, foelese fet
Lut Le $

esmnpleted YES ot 2

NO BY:

O LLAMADAS TELEFONICAS OY reply

Crom Nhe Bm abassir
oe cone thew ao ho} near

the Phone Sr me, Seam

 

hear Hen
yr + lg 4

NOM DY to cote ct”

 

ive CTY. - oS,
dive “'g Ret DATE: E/5, ZO?
i ne oe

 

 
 

 

 

 

 

         
 

 

 

 

 

 

   

2 NEZRT
> S AURORA PROCESSING CENTER (REQUEST FORM - KITE) JO;RB- - =
_ - . : = -
“a ~ 8 “ Eoshebicos Dp Os \isclasse ETesopce, q [ABRs TIME/DATE STAMP
OF) é Name J Nationality ID #
aie 2D AS J. | 4-|- 2090 Go mace, eee
Housing Unit Dat Officer Signat BEL!
Ss cB 3 ousing Uni ate icer Signa Wer cE Sugervisor o.
o> ~~ MARK YOUR REQUEST MARQUE SU PEDIMENTO Other Request:
Oy oy ICE O INMIGRACION my moher wos Wormed today
Bz ~ $3 O COURT O CORTE bY Hae eth Alan eyeSoy thah they
st 3 &Ss O LIBRARY O BIBLIOTECA Rave ify, med TE ved they witlady
os 3 O PHONE CALL O LLAMADAS TELEFONICAS {o abl 4
See Ve 0 CASE MANAGER - MARSHAL SERVICE Dace TP, SHER WL travel document
QS i iw Telephone number/Numero de teléfono Gy »e He do not reeowize We aS a
YO < fp > Qn" , Conn Wynn Plecge. Very Maat with
> 8 < Your Point of Foatact in 1) (. 30 Hut m
a ent Ss RESPONSE: / Yor - Mlaye Con Sharh te) processed,
Sy Pee Tew deling for /Vlo IS yot Me re
a ~~ c \ .
oe v& SA@tre as LU ot fees “4 (Ountey part 1A Way by
iw > a ~ alle ° / ¢ L 7
4 SEs ZL wil [z out » but | he brass herrel ay Huy oO
—-m < 4
ae = 3 => Cempleted YES ST NOO By: REZ DATE: bz ZOZO
XY) = . .
3 Ss S Just whet if is. /—/{ ——
5
a
o
a
oO
NM
8
3B
oO
+

  

 

 

 

 

 

           

 

    

  

a . = -2 ey Pres
EE + 3 —- AURORA PROCESSING CENTER (REQUEST FORM - KITE) OSS
> Nee a sf “a 7\ Ap g 5
o® 3S 8 NS ba and D Oh baselacse 419 38\|45 TIME/DATE STAMP
comR ad © 8 gs ‘Name J Nationality ID #
oO. O & - _
Sass gids © gbbe2. Rot —
on Ss nS Housing Unit Dat Officer Signature +
ss S *Sts ELL of ICE Superior
G “ “SS per
“8 S = < ® < MARK YOUR REQUEST MARQUE SU PEDIMENTO Other Request:
ge 23 gy Ice g CbMeMOON TE wool Vike be bon howd ay
©F y SoS Hes (LE has Contached MY embas.
es TF FS Ft O LIBRARY - O BIBLIOTECA ond Cv pel Baal
So & NE O PHONE CALL OC LLAMADAS TELEFONICAS (mally requested or cheched on
Ox cS N t
Oo. € S C0 CASE MANAGER - MARSHAL SERVICE 4 Me Shades of The baance of my
AS) ~ > = S Telephone number/Numero de teléfono oye  Soeunents. And Wole spect Puced
Sip é 7 WHat dales were Lnose 4/
> % , Pequrs
y y ss» LAM WWIkS rade, anb—a7
g& 3 as & RESPONSE: wWhk vesgonses were © 4"
AS 2” < > LC ~ Averora t récieved,
SOS SIP TCE love iu 1. js
Qos = “> § . ° C te Ly. Lak lived BU
syst vot Pernifed to CeatacXé your Em 4
es sie i 4 Huts Yo praynt-luns sebnblcl
uw —. & 3 > WEA WV r ©O e . > .
wo fs ([elo| 2020. ZT we wade contact with te oftcer in_waslivgrey Ye
eS = 3 = Completed YES WW NO BY: BL oare_ W/Z ZOZO?}

 

 

ever’) 20 ys or mors since Hit clte, dour cole is Ssuclivg.

!
|
:
1
i

me

‘Case 1:20-cv-03761-RBJ Document 1

|

L

 
rv isor
abt
aS bold

any Ming T ,»

ager

© Foes
get ane Shea

lor

fee
able te

4
Answers Grom TCE abou

that (f not possible,

becauye- | 4 pot

hy
|

la

\
\

Case 1:20-cv-03761-RBJ Docupep d (oer 7A eB in Sipe 4

EX

'

\

AURORA PROCESSING CENTER (REQUEST FORM - KITE)... _.

~=t Lanod D. Orybaselassio. Eh nbwotan a OR US

 

 

 

 

 

 

Name J Nationality ID #

FLAS — [30/2020 Fino as

Housing Unit Date — Officer Signature

MARK YOUR REQUEST MARQUE SU PEDIMENTO Other Request: —
Snr a CORTE Zo wooald We to speck

is
O LIBRARY O BIBLIOTECA AN LE ene and +o
O PHONE CALL O LLAMADAS TELEFONICAS WHOL Stans 6 r On the
O CASE MANAGER - MARSHAL SERVICE CUS tody d cher ming Hons,
Telephone number/Numero de teléfono Namely, Mi chael Acd erie
Deputy Fidld of Cee. awedo
RESPONSE:

 

 

—raale ye».

a

  

That Person ic wot [wated in
pul. Vouk paver See My Auclrsn,

Lo fe
Completed YES\@~ No Oo By: “Ay 0 L DATE: co ZIZOL©O

Cf/_

 
      

 

 

 

 

 

          

 

 

q

3 AUROR ood
/ Bag A PROCESSING CENTER (REQUEST FORM - KITE) . [gb sOG1OZ 1D
Ow’ N “FLUE
co NY é ENioo i q
o S x S > Name AS \Y TIME/DATE STAMP
aS r ~~ s 2 Housin Unit 2 2oL0
SS S* . s 9 Date Officer Sigrrtuye TUE S
9 ‘§ y S xt neice REQUEST MARQUE SU PEDIMENTO Other aie wiper
ah 3 €& A COURT O INMIGRACION TL 4) \
5 ~ XN O CORTE “ors ulhen |g led the ce |
S © & O LIBRARY Drte al
BSN ds § O PHONE CALL O BIBLIOTECA Etelnee call center that the Gthegn

iS oO
OS SS VA 0 CASE MANAGER - MARSHAL SERVICE AOAS TELEFONICAS sony berned ICE tet Rey
AX a \~ S Telephone number/Numero de teléfono be \uing me ANU t¢
—) ss 7 oO dowuments sn | \ pease \k to qu ta
o™ ‘S S x Su Ptrviso Wepapesetand +o nee sted
S wa = = ~ SPONSE: hav tat pny
sty Roe ¢ was told Dy Ie Ft a ny
ay S Sp (COAZY deus fF the embass Ses they as
oC Snes (Ssue travel
© S el days, |
=o & tk [uoull be re fased
< = ae » Ast. Roe
“Bp SF & = on UO,

1:20-cv-03761-RBJ Document 1_F

se

Completed YES A No Oo BY: CK, 02 mre be Ty. LS a

— pee

Sa _ Le _-
te

 
 

  
  
   

   

 

 

 

 

 

 

       
  

AD
Ven FEF
g A ~
$ § = 3 3 83 S AURORA PROCESSING CENTER (REQUEST FORM - KITE) LY - 4.20; |
aS SF ehh aon - - 7 _- = .
ot 2 ~ . ¥ 3 Oo Kno ) di- H log G14 SRS TIME/DATE STAMP
= S $ 2» 3 § x ame Nationality Gi ’
OA . )

ss Bo “tae Be
Os S33 “SO a. sé using Unit Date Officer Signature DE

4 3 lJ
a3 + 8& < a: ple MARK YOUR REQUEST MARQUE SU PEDIMENTO Other Request oY
gt S 3 SO STU PL ® Ice O INMIGRACION TT avprectate You respendyro Yo
O 3 <¢ & 3 5 0 COURT 0 CORTE OMe lelkes quia Anck answeriag m
SY VTL Pls O LIBRARY O BIBLIOTECA qkesbrons a : sy
oN 2’ Sar LS ys O PHONE CALL 1 LLAMADAS TELEFONICAS,, 4, [\ die best wow co lam wih
os x & Ss e O CASE MANAGER - MARSHAL SERVICE vn 50 be Cause The. Ebwopicay loos oy
as SZ) 38 3 2] ras Telephone number/Numero de teléfono ae toll yy Cent {had Mey aWe ady
28 HRS SZ - Many Ney do Kok Want be
og A a ae tS R - Nosme. rave doctanents Seime be Your

w~ PYBEF ay to Tee. P On

SF ESye ed LT have Of OFM COmaetank Cad Was Cotomed yo me

ay Asst ig Masliugten, DC. he sfittiggy Te WCE Berrimee call conten week

S SELES cg[Ontach ia el \ ous bag Pegurinaew Nn), wesc Fraawle nderstending wy

a ewesvee . LANA a e “ Cat Wecen made aware. C Ly

= Pp > ~~ — ; Wis (am brung to oF Sha yet

~ ° : awe

SS ex2Esy led iene eVicleuce! We are wlth for Sweets brea on th Teale ye 5

ge § ge ¢ E S| pre fudeyyutu 4 arrive, we sf Lephegyemunicakion 48. waa

> 3 ye 3 < Completed YESQ3—"" NO 0_~—OséiBBY: DATE: a) tf, agp!

Se 2355? ,

 

Move in tle Came 49 weeks. if /6r-~F

: ‘20-cv- - | 2
Case 1:20-cv-03761-RBJ Document 5 yer aire
wh

EWC

 
 

 

 

 

 

 

 

this Mor nieg :

y Gs

FXII:
{
}
{
|

cy
. (Te

‘Case 1:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado Page

 

y 4 94 lob /ZoO~
5 g 3 a om AURORA PROCESSING CENTER (REQUEST FORM - KITE) 2222/04 [0 / 7)”
~ Ce — a le wa oe [ ee
—_ =, Qo Ss X VD - i x
i eran. j 3 Esko os ), Wvaselassic E ucplan VRS | TIME/DATE STAMP
a Ss i) ‘§ ms x Name Nationality ID #
ey ¥ ey S S77 ASE) — dufrore Cua
S ian \ Housing Unit Date ' Officer Signature
Y < PR is ELL
Se g + = >-e 2 | MARK YOUR REQUEST MARQUE SU PEDIMENTO Other Request:
<3 47s 3 ft ICE O INMIGRACION he Eduiopian embassy said diy vbe
¥ § 1 COURT O CORTE Tee Tee coach was Suen
2 sae 3 K &5 O LIBRARY 0 BIBLIOTECA Noah a * “
= 3 SX ys O PHONE CALL 0 LLAMADAS TELEFONICA
= Wy os X 3S bE C1 CASE MANAGER - MARSHAL SERVICE
_—_ hr $ tA - < s ¢ Telephone number/Numero de teléfono
sf os 3p.
3 ge g- 3 RESPONSE: :
24-8'855:| DC spoke +o You iw
eit §$ora) LZ
SS Fy r é3
WBS et S38

 

 
         

 

Fg3e Ys :
bon

ZI.
Ves

 

 

TIME/DATE STAMP

 

 

Officer Signature A £ Lo. fE x

 

MARQUE SU PEDIMENTO
0 INMIGRACION

O CORTE
O BIBLIOTECA

. Was j
C1 LLAMADAS TELEFONICAS ; ~” WPorimed Phat a wa

F hone talked Be my enlasy mal hol
Hes and

lx; Since |

order by

been int Fo them (ly ~y TA They,
© iMberm| Me + 2.

Juul they itt isnt, te D er

 

 

—
SO
9 ™- r :
sy > » J AURORA PROCESSING CENTER (REQUEST FORM - KITE) __
> —~ ¢ sa. 5 - |
0 SASH REG
Bis eS ~~ SS | Name ionali
5oE ~-0 v >
N ys i BSE V7/2Zo.
~ 2S XS Housirig Uni D
o _< ws Vik Ousing Unit e
a 3 » y 9
S Ow’ ¢ S=>s © | MABKYOUR REQUEST
LI SF Prys R ICE
.— fy COURT
© es SSS § “a Genes
SRS SES \ SS] PHONE CALL
“SS Se uw 8] ocase MANAGER - MARSHAL SERVICE
SP? ~ C¢ VB Oem Telephone number/Numero de teléfono
Cle _ Sse
oS 3 oe Re
eR Oe SS SS | aesponse
weg SSR
23 $s F ASE
‘yoF4 SON Spelc< te
~ ys 2 ~ $2
— —_ Ss S's
fas ss “8
: <S LS ~& DMO _ BG

 

|

i Pa
+ Case11:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado

Completed YES Vf NOO sy:

Your todo

(etn sey

Ta *
Hgure ouF where the mjeeyy
1S eplaream ond Lwould Ike fo talk to
a supervisor to Fiquee ot shee Ice
1S with + Cawel Documents use
AS sald belere my errtbassy Sayed Hey
hg not Eeening on aly ame one ang
eat “ALT ie Tze)

ete pe er: ce
nr

> Ss
2 <
syztits
as 3e*
ont, eo
sx 8 sl
4 s Q ¢
o® S x

SS ~-—
Se © A
as S$ 4 >

sys

o. .
ge XY
Saye a
as tt N a S
On: NR VD
BAS, ES
DS = & “S
> Ss >
SQ Ss Qe Ss
as § g Ls
vee CSS §
ses PRBS

S Ss Y
aa Ms _§ SHS
oy c & c
iL 23 Sy ct
os Ps S s
_ S _€ eo

» Ss
aS z 2S SX

|

ae
_e

| EM

* Case {1:20-cv-03761-RBJ Docu
we

a 15s tha Ade uae

paper AS You Ca seg

ly On

rep

 

 

   

28/ f

 

 

ICE

O COURT

O LIBRARY

O PHONE CALL O LLAMADAS TELEFONICAS Deed rn
CO CASE MANAGER - MARSHAL SERVICE

Telephone number/Numero de teléfono

RESPONSE:

spike fe you todayy

Completed YES x NO go BY:

™

 

\——TIME/DATE STAMP

 

 

 

 

Officer Signature & ZC EL... *

MARQUE SU PEDIMENTO
O INMIGRACION
O CORTE
O BIBLIOTECA

Other Request*{_ would Ike a
vorele (cal epowt al Whe t
r) esbessy has loll va fys

and travel doturmend

e rts frat eve. bee
taken $0 A try ITD um,
[i (pac a” weeges and [ihe
t & an Witwral, ay,
oF the eHerts and Ce ctgewadng
hat been oping on ing my Th
| eld like Pas ~50 tel Th io
2 kesion $0 connie rr A tlerton
forthe | cay US hat snlg P Hle my
he boas ore PAPA gk pod,

DATE: Tle “~On
Le

          
  

VA

 

ae ee
S a>
q
S © SRS
s SS Q
~Q& Xk ey
N~ Fs
@ x
B 8S LLCS
se RNS
es by sy
ge A2yxs
§ gis
ois ~S os
O ~ 2
Q art S
Des SV
KS >
Da & FF
Wp SVS
sts GIR
af Qe
Se ED
Bac se fy
r~= . g ¢
8
aS 238 gh
Ss Sys
= SRE
5
oO
oO
a
ry
a
cr
4
co
~~

ehC3

we. Li ee
|

{
\

Case 1:20-

\ s
we

 

On pe pec.

mie PROCESSING CENTER (REQUEST FORM - KITE)

 

 

anos J) Ook lasoye

  

 

 

  

43>

 

 

 

 

7
1 BISiME/DATE STAMP
Namé Nationalit —
M South au g 102 2 L$ — -
Housing Unit Date ! Officer S@nature = 4

_#TCE# Dupo
man YOUR REQUEST MARQUE SU PEDIMENTO
ICE

O COURT
O LIBRARY
O PHONE CALL

O CASE MANAGER - MARSHAL SERVICE

Telephone number/Numero de teléfono

RESPONSE:

Completed YES w

NO O

BY:

O INMIGRACION

O CORTE

O BIBLIOTECA

O LLAMADAS TELEFONICAS

spke

Len Cay
>

Other Re

lon ly

J? wer wy A. File uth

VA Or

of yf

re yaw feclay

DATE:

Y also |
iprake toe Keperuser Aba

Wy Case Bank you

f
uest:

Lay heave. Seamecye_|

We mi an co

(de by

 

ge tio

St SSS
fret |

gong on

3
Ba\" »
ose
Por dg 2
= 4% 3
Xn 4S
Bb 38 ~O
Qa
gee g
NS 6
ay. 2
Hz >
Le
Seas
a SS
ot

7

\

a
“9!

<5

m
ty

“Case 1:20-cv-03761-RBJ_-:

nese poe

 

A ~ Ao Solty

AURORA PROCESSING CENTER (REQUEST FORM - KITE)

: 10 plee
Name Nationality
PS lolalro0

ousing Uni

ID fist
Ve a

Officer Siqnatuss “ny bbb

lft

U-30

 

TIME/DATE STAMP

 

 

Date ’
MARK YOUR REQUEST MARQUE SU PEDIMENTO

oi ICE O INMIGRACION
COURT CORTE
O LIBRARY O BIBLIOTECA

O PHONE CALL 1 LLAMADAS TELEFONICAS
CO CASE MANAGER - MARSHAL SERVICE

Telephone number/Numero de teléfono

Other Request:

Lan ae

if they h

d: Cols ian

rgya ding

Z coll HZ CahEnssy
frat they ape walhin Or

please Aske the Dpo der
In Washington fo ask ry Anta

aut Cure UY

re] tral Jots,
and thay Satd

with a

 

YO call,
f

 

oe

be

-°

 

RESPONSE: T leo Ld Weck ante = ow J
Cage ca 4 ower from Rac wn pert
ey still prod ng. HQ ba Washmel . n
hS Pe One baef- ¢ ontects Yous embase,
Completed YES «NOD BY:__k-efeb pate:__lo/tofrsra

 
,C-

1.

Uh

i

Hae

{22/20 USDC Colorado _P

ar
{Qo

fe
ly aor

sy
> lg Ne.

eReation,

have Submitted but | om

sha

We

Document 1 Filed
hus Rr.

t te Conthue d

}

hes
lack. wilh aveply 4

Me

cyubmitted + TEL re

‘Case 1:20-cv-03761-RBJ

Trock |

QR

|
i

Rujew docy
of area let
Anis on

Thi

AURORA PROCESSING CENTER (REQUEST FORM - KITE)

TIME/DATE STAMP
Name S

aa ity ID #
At. Deuth W22/2< LP ase

Housing Unit Date Officer Signature Ti aA

 

   

 

 

 

 

 

Woe REQUEST MARQUE SU PEDIMENTO Other Request:
ICE 0 INMIGRACION b
LY COURT O CORTE (an p hase get mm VA
O LIBRARY O BIBLIOTECA
1 PHONE CALL 0 LLAMADAS TELEFONICAS } b Q dav Z cus ay Kvierd
1 CASE MANAGER - MARSHAL SERVICE . ay .
Telephone number/Numero de teléfono (per . need [{ L {5 r ry
habeas Corpus
RESPONSE: [

We rover + receiver \b Aron
HQ Wwnewm wre sett you wrt ser a Copy

\
Completed YES NO BY: Kinsey pate:__| Li LZ. Zz

pe aes veer nee

 
 

i +
{ ~¥
= —.
gs 3
$ 8a
a 8
sys
$3
S346
so SOR
3253
=f
3 SE
LOSES
= St
™
#28
|
$ |
eh
Lv
§ |
» !
s Sy
ZY
8 yee
Do Fa |
Se FS. t
x2 Q EPS
FEYS C
Rasa

Poshingto, DC. 20536

 

   
    

:

This jg @ leffer ) sent cut fo
TLE HO On |(/27/20z0 repsestiey
d [hav
my ISO da review af a
nok vecleved’ a veply «7 4 br
letting me fro ft they ve lewed
my ~Case. (Wy IZ0 da marl. was
on \(/23/2020 which 1% when | wes
iu fposed fo get a dedsien Prone

He per Lee pale
| Case oes Document 1 Filed 12/22/20 USDC Oe bee C8

 

 

From: | E 5 tianos S) Cabasel asste- To: Headguac $s Post-Order
| Ms: OFT- 13%- [45 DLE hoo EE:
Denuc LED Lectrat LE U5 Drpecletal ol Homeled ec

 

 

VP. O62 4 Sieg L enti Non aod Li estos (2 Elsen
“A150 WD. Caleland street COL sheet, Nd, Sule J
[A scoe (O. €OO]O Lashingha, Di. 20536

 

| Mptewdaec, 274 7020

\

 

/ L wguest LE ve v2) a cutsteady dda hus wh, L bilelng the

E; I wld iA GP caller ‘ate ton sldea bon. Tn bewaace / belle / gue Ub Verbs
releas x usdte Ga andere of Sypseeuksa Z am expuesl 4

tke reviewed ucder the Zadytey she dacd. [ brews been sa de ten bisa fa
pl tan [XO days lhl Aeidesacy G [feo day LON a/ af. may
-tushedy alle: pry ren gtal order Lnane Doral ZL 1S. vabbely. bed
Lull b dapoched. bo Lbbingl. ta the ceusorh.ly lertseedbb. Lubuce

 

LL aa not dangée bo publ. sabely, pal 1d de Gur [a Elighd tisk.
(ZL eokeed the Uachd Slales on neabout Us l2e3 My home

 

 

lountey will aod auceet my dy yarbatlon, because the eae LZ
_thacge of [sulag a heel I otascoats La Lhe alas.
L eabasss has Ald We Gad. yViy Lesily Had he. will gob suse.
ase brounl document Biause Vibe. TD Ae_dves saat haus AY
bali hal biel cerbly tale aad. Lanaol lad ypeadeclly pelky
“yf ( Alrepisa cl ff2 eaship Thee bak alia. heen aa ~ hal ar
Hat book. out {A Llsopa Wer fhe. pot worth where the
\ sethalalby the t/ am _is “nal bieag gllourd fo eaber OF ect
! __the Lount Vy, heloh Use the (Gvay people Alt at Ufoy wi iy
he Local gout. a
L Any nol A, chuoaee bo publ sds because | am seautts y

ao ol. bor ry Yes _| that | covinifed O6 a hesagar sad

|

 
Case 1:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC OE

t Xb lo (f_C

 

have faker vrsl ta le claseve aad Le txgu He [ill hele Caout Ses

 

[ 7
be hangs Lhe aay / Palale be_ tall Ile t raw been Intowcevafed.

 

L ew “send You guy a packet wat th Copies of ql of ny

 

 

certificates Br toes /e hon i he Courses Lz [ LC Cle ved" Cady
yo
refease bat £ he Colm Jo Let: af Cove. Hons based Of thible

 

 

Assesment brat / have show paul chasse apd. Yio [aces

 

tonstilale 4 a_dangec be pls saleby. Z i
L ava MoT & talbiiaad Nya risk, besa w62- | ull} (ve ak

 

[350 Cracaul href Aarote, (2 ‘fool with, ay fiiitea te, T have Set

 

yg4 pups a “oppo. Ae deed b bat house. Ue peleased [ LH lL,

 

 

/
(oncealvate On Worlas gjetlaa 2a tis Laarily, L ez

Puepared fe Coxuall A. all vvabi (elton {afr CO) m2. aS

 

pact ol ay releuse, L ars alse Golg 4 be on nearole whieh

 

1
LE lreS Mag odalory repels or (ial be soak beth fe petso- bo

 

| cerapleke. ey sondeare. That [< a aa sheng [agen Hve hes ted

 

 

| be compllont and, slay at A he ad Utes 7 sivaded

 

Lae these. VEA5S&HS, ‘Lregaccblll ceguest toad / be. refeused

 

ar eit fone

| Andel an Yrdu_ot Pageruisio7) 12 bad “L nas ip fl Pay faves ha
and Slow titag Gq Paancial bud wn fo Hoes Oo soci fy, T

 

 

Key fully fabenl thee

 

 

ke Da
Eshbanes, D Osh ela ssle
AE: 097-I3.F-145

 

, | 7 have Hache addi toral Laales

of ay. spossey | housing | letter and

 

dent Licabton Q my ipiraws ond

 

deed fo fhe house “Ll bx STo 9 ak

 

 

 
“Case fl:20-cv-03761-RBJ Document 1 Filed 12/22/20 USDC Colorado Page 35 of 86 '

t

| Dear Honorable Immigration Judge,

 

4

My name is Mikale Ogbaselassie, | am a U.S. citizen and resident of Aurora, Colorado where | also attend
the University of Colorado. | am writing this letter in support of my brother, Estifanos

Ogbaselassie. Estifanos is a permanent resident of the U.S. and has resided in Colorado since 2003, when
our family relocated to the United States. | have known Estifanos for my entire life and he is my only

t
: sibling,!so we are close. I attest that Estifanos is an individual of good character who made costly

3

mistakes in the past and has learned from them. He has served his prison sentence and demonstrated his
desire for self-improvement by taking college credit classes and participating in several other programs at

Sterling Correctional Facility.

a,

If Estifanos were to be removed from the United States, it would cause hardship to him and his

family.; His mother, father, and brother are all in Colorado, where we have established our lives during

the last!seventeen years. We are able to better support Estifanos and help him transition back into soctety

if he is able to live with us in Colorado. Estifanos has the will to be successful wherever he ends up,

however he has an extensive support system that he can lean on here in the U.S. In Ethiopia, Estifanos

cannot rely on having the same kind of support for several reasons. Primarily, he is not familiar with \
\ anyone in Ethiopia and he will have trouble navigating a country which is foreign to him at this point. It
|

will also be extremely difficult for Estifanos to seek employment in Ethiopia because he is proficient in

speaking the language and cannot read or write.

I trust that you will consider permitting Estifanos Ogbaselassie stay with his family in the United States

considering the circumstances. Thank you for your consideration.
|

|
Sincerely,

Mikale Ogbaselassie
          

 

os foray, in ee Gee ee
Par

SERS SET TORT Ee ITD
See seu is eae a
Ree er eee re

 

 

3
Ge.

a rt ei

o Sh TS
en m z

                   
          

          

 

 

Te wee Spe Nr es
Seat AG aE SRE Roe cee ey
3 cake ot, an

js SoNeaS MTL

 

 

 

"ara"

     

         

     

aes tt fsa) Y fm :
Sch, Ae’ : fs

pe eiiedk ace

Hoe OR Br 45
SMP eye aaa:
wank eee Fa

7 A wy L
oo wel SSSR ES

            

Ke

 

Cte Fe

Waele

 

&
Tk rete 3
2

      

 

 

  

 

 
 

                                  
          

                             

              

 

             
      

   

    

             

      

   

  
   
 

        
   

   

 

   

  

 

 

 
  

 

. a
~!
pee n
Seiad ia
S AT
ye. '
tn 2A :
~=ss - « ‘
2 23; ON -
a, ze ‘O i.
OE oo
26. ©
< v
3 +S
so, QO
, : o% wt
“a Fie oo
Ce, . . Bovey st
q WW - Late = 3 3 eee on™
es ak £ e fing ah
£5 oe Bae nN
“age. Be SEES
* B04 = wa ag et NM
Ee BS. OBL LEE -
. nt t gS ip bs hs :
: BIS BLES BR TES SE °
2 ” Pea BE ATER ,
= : Ba o apn et ~
e wate | f TB" E Ae y en
FE g Heber ste” fae f .
: Bape gees RB aR Rey: 5
he 4 ae ory ey iar Fe ED
= reg BEB rork SoS , oer em ry ,
ae Bzags 8 % -Breite pide nh
i ESS Rem 2 2 Sen ypes oO.
2 E OEMS OS 3-4 GE Se528 wet
© Qw- Aste git WEN AE
: WKLaEg SOs LAr Be ee ng
3 edrms $56 ¢_.9 Sis tage 8
= 2Se Esa 2.7 2S DES SEE he ee
z PES eT Seite SPR a uo.
x SPP seas SS Seat aha)
oa) ly OPT 7 SO SSte My athe
a eye * > af ease, Ha otk K..
Be ~ " 2 ORS or Os
; g wt
3 2 9
2 sz aA
ESS
= oh
Naa RS
Se a5
we
ES
RRS eer tte et . - ~ _
Le
- i mae x ia = a ory Peet
PSN aia ras Sun pee eee ca
CNRS nian) Su men ny ae Ae Ti ery ENE
- oa wil fn chen tes ee Se! mee oe ae - - ~

 
+ Case {1:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado Page 37 of 86 }

 

 

(21701 Aa¥) OSS'N WHOS

Cd Oa ae 8 Ae) SM: 6 Oe aes 8 oe OS ge ie ee

eek eras a a SD Eas Pee ee Sha

 

MW1A8 FIGVHSINNd ONV 3SN3440 TWH ¥ SI
LNAWND0G SIHL JO ASNSIW HO NOLLYUALIY

VIdOIHLDA

AMjpouonpurtoustal fo ALJUNOO

CUeNVW 877 0)

fe tavrssayayg yoo pip iwc lile:t0 DARIO 10h Oily 79 en a a

(OOY fi ponrbs OPAL) pil? apa puvosy y °

| ON
7 itl fo? ‘ ws -oprtoy 696 ‘L

= a DUT SSAMIA 1)

pRafp ydo.ibopoyd ay) POY] PUD DRL 2020007) Uon yal I9ap ay) POY) Aefipia fs
EFI LOGPEOV Oh UOMAMSHPY3 SLOSTA

aTWW OF?
ZUAGNALAAS YUL? IG

 UOLILYD: niyo fo ayy fa SO
yoy fo wanpgpé sap 70 UO ef

 

 

AAW a3 AA 6.08 Ge

ne

 

 

 
; Case 1:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado Page 38 of 86

   

 

=,@1/01 ABW) ORSN WHOS ©

 

 

 

fo tatayatoay OY) Yn

(eypoy fo ‘ampnibi ann}

OU JO SSIUDYY O'S) -OFRBY
pap: ‘yqfo.1b070Yf DY QOY] PUD BIRD B aati UonggsiI8ap ay JOY) Afipi2 > fe

prrsesseoy Dy MMMIPEB SEOST0
5 aie eo
QF ‘ON

in “ ae
AVI AgT@YHSINNd ONY 4SNa340 T¥uaGg4 ¥ St
ANSWNDCd SIHL 40 aSNSIW HO NOLLYUALTY
%. ara? me

 

0261 GE ATAL “PUL? PH

UONORYRITOU fo any fo SO
OPROY JO UOIDYAMISID JOU EF

 

 

 
 

Case 1:20-cv-03761-RBJ Document 1 Filed 12/22/20 USDC Colorado Page 39 of 86
CS CG -

-- il.

Deane { Ge (Gown tehve f Al Arapahoe County Clark & ‘Record der, Nancy A , Doly
| nero: » ofigception * BBOBSO06
[85d Queac, st. P gee Herorded | Recording Foe. $6 00

iment ane” #1159

Mucor, 2D ot! a
SE

 

SPECIAL WARRANTY DEED

THIS DEED, Made this a day of July, 2008 between

Wells Fargo Bank, N.A., as Trsutee for Citigroup Mortgage Loan Trust, Series 2004-OPT1, Asset Backed Pass-Through
Certificates

” of the County of Orange and State of California, grantor(s), and
:

Dantel Gelamichael

|
whose legal address is 1350 Quari Street Aurora, CO 80011

of the County of Arapahoe, State of Colorado, g giantee(s)

WITNESS, That the grantoi(s), for and in consideration of the sum of One Hundred Fifteen Thousand Nine Hundred Dollars
and NO/100's ($115,900.00), the receipt and sufficiency of which is hereby acknowledged, has granted, bargained, sold and
conveyed, land by these presents does grant, bargain, sell, convey and confirm, unto the grantee(s), his heirs and assigns forever,
all the real property together with improvements, if any, situate, lying and bemg m the County of Arapahoe, State of
COLORADO, described as follows

Lot 6, Block 9,
JE. Roupp Second Addition,
Amended,.

‘County of Arapahoe,

{State of Colorado,

i

also knows by streef and number as 1350 Quart Street, Awora,CO 80011

TOGETHER with all and singula the hereditaments and appurtenances thereunto belonging, o1 in anywise appertaining.
and the 1eversion and reversions, remainder and 1emainders, rents, issues and profits thereof, and all the estate, ight, title, interest.
claun and ‘demand whatsoever of the grantor(s), either in law or equity, of, tn and to the above bargained premises, with the
hereditaments and appurtenances.

TO HAVE AND TO HOLD the said premises above bargained and desciibed. with the appurtenances, unto the giantee(s),
his heirs, and assigns forever. The grantor(s), for himself, his heus and personal 1epresentatives or successo1s, does covenant and
- "“apiee that he shall and will WARRANT AND FOREVER DEFEND the above-batgained piemises in the yiuet and peaceable
possession ‘of the grantee(s), his heirs and assigns, against all and every person or persons claiming the whole or any part thereof,
iby. through or under fhe grantor(s)

The singular number shall include the plural, the plural the singula, and the use of any gender shall be applicable to all
leend
igenders

IN WITNESS WHEREOF, the grantor(s) has executed this deed on the date set forth above

SELLER::
Wells Fargo Bank, N.A., as Trsutee for Citigroup Mortgage
Loan Trust, Series 2004-OPTI, Asset Backed Pass-Through
cer tificates

Meredith Dinkel
Option M Mortgage Corporation as Attor nies sitant secretary -

 

STATE OF CALIFORNIA }
COUNTY OF ORANGE

- The foregoing instrumeps waeac dged, subscribed, and sworn i, ore ine this & day of July, 2008 by
“Meredith m cof ssistant Secretary of Open One © Mortgage

iif, yO!

 

_OPTI,A Asset Backed Pass-Through Certificates. |

t

 

(SEAL)

 

 

Witness my hand and official seal.
My Commission expires

 
 
     

  

SINDI SHARBONO
Commission # | 607226

RlAtme Me
Case 4:20-cv-03761-RBJ Document 1 Filed 12/22/20 (7 Coforade. ne

EZ

  

November 24, 2020

TO WHOME IT MAY CONCERN

|, Daniel Ogbaselassie Gelamichael, was born in Mekelle, the capital city of Tigray region, in Ethiopia. My
ethnicity is Tigray which is now becoming the prime target of government sponsored extermination.
According to Genocide Watch, Tigrayans are on stage 9 which is extermination stage due to government
inaction. Estifanos Ogbaselassie is my son and he can be identified his Tigray ethnicity by his name. my
birth certificate indicating my birthplace.

Sincerely,

 

 

 

JACOB EMMANUEL PEREA
. . ; NOTARY PUBLIC
Daniel OgbaSelassie Gelamichael STATE OF COLORADO
NOTARY ID 20204030412
720 998 8092 MY COMMISSION EXPIRES 09/01/2024

 

 

danielwaye@yahoo.com

County/Cit) of Adams
Commonweatth/State of {ado

| certify this to be complete, full, true and
exact reproduction of the original document,

Cetitfied this 259" —&/__ day of | | 200! a
Notary Public

: My Commission Explires:_ 0 4] o| / tA al
Case 1:29-cv-03761-RBJ Document1 Filed 12/22/20 e100 Se ahh bt) EO
i ' .

i
t

 

 

 

 

 

 

 

 

 

 

 

 

i
: ¥
Immigration Court
; Practice Manual Appendix H
— !
I
APPENDIX H |
Sample Certificate of Translation |
i All submissions to the Immigration Court, if not in the English language, must be |
¢ , accompanied by a translation and certificate of translation See Chapter 3 3(a) (Language) t
&
| CERTIFICATE OF TRANSLATION ‘
he 4 i
i
' ;
I I, Azieb Weldeslase .am competent to translate from
j (name of translator) 4
Amharic into English, and certify that the translation of
7 , Tlanguagey” '
1) Letter from Gofa Apartment Development Project.
2) Letter from Ethiopia Human Rights Commission
(names of documents) l
t
is true and accurate to the best of my abilities
: t
Azieb Weldeslase
{ ;
(signature of translator) (typed/printed name of translator)
\ 920 W Lakeside place Chicago, || 60640 ‘
(address of translator) I
Apt. 1915 : 1
{ (address of translator) ‘
1
312-723-0500
t (telephone number of translator) t
' j
I i
: :
k
‘ 1
!
'
i updates: www .justice.gov/eoir H-14 Versionreleasedon
i November 2; 2017 '
4
I
' [
!
|
. i

 
*

 

    
   
   
    
 
    
  
  
  

 

. HAM) didi
aA ane’ Tiotiesrn 4 HAN th. -
_ Federal! Derioceaur Ropribhic of Fanopia. : toe on ema
rAttRs ene ane buM | , Fault ae.

"_ETNGPIAN HUMAN RICITTS COMMISSION .
. 4 nae) “pirat inaer
teil
. . Pet)
Adds Abeke.

 

Bur VAC, RACE, TAN: A AA aCzCI
ng ne eel

a Sr
Teg a

 

ACH ‘C- x

 

! ms fae

   
 
 

i vimionee anni vad
3, i % 1 EOP
ee RH WIRE 3 BF

 
  
   

- ao hohe. 2 ee ~

The oe mt

  
   
  
  

he OK eS

e

a
met

       
  
  
 
 

we

  

m4, se tee Fie, eerie ie
er ee Kei ee 4: ls vf eats
rete 25 iv ecomd

er.
yn

i

  

3 a f
Lee Be Fas hie min AieA
iat Few?

(yee te

   
  

 

Say a eee
FS fie mags es Ng a)
ee Bileaw ne. eS

    

This letter from the government sponsored human right is saying that there is ethnic profiling on the

'Case 1:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Color. DO e-P

(eX loi

°

A

f 86 |

+ ES

  

1
civil aviation to deny travel. It is widely reported including by international medias that Tigrayans are

being harassed and denied flights due to their ethnicity.

’ >
Case 1:20-cv-03761-RBJ Document 1 Filed 12/22/20 USDC Colorado Page 43 of 86 ?

Exhlat E

   
  
  
    

. Tee on ”
fe ~ - x
af $ “ a
mam ‘ ; .
‘ % +3 ¥
“aS » a y% i vomas, + r
£ » ° r
as e ye x:
ma

y iM Ape oe severed POT Me why - wah ire ra 45 nthe Sey we

3 Bi Rimi as riya. a gaits seas

a . oe sia i eee OF ee SE 4, stg
OF teas cme Anti

f

          

     

1 te at

     
   
 
 
  

ee ar
rd - +
~
We

 
 
  
     

  
   
   
 
  

te 4

et . : te i

Nr . min}; ROR EIOS J

pt 2 ‘ 7 ot
so “s
Ce pie

NE

fat ate me . a, ith Fee Ara oem, aay 8 435 ?
oes : a ci ina Hae aia? ci
, Aen hy PSS OEE
os oe RTA ERA

  
  

 
 
 
 
 

a &
ner

  
 

 

rib AN cr Sep h
a8 oe 63 ae if és oP ;
gt ied Shige y vo a 7 LA? %
f i Pat S'S iy me ay

ta ae A ane

  
 
 
  

f

wee Ky
obs de 7h ons
eee anes eae SS, ; y

       
         
  

 

Ee oe ra
™ G Ny e+ £

Tet ef Aston

BaP git 8 a POE

    
      
 
 

 
 

au we AS Pyne Re age
«epee a “4 a sth

 
 

wy we eee bo os Bp en " me 3
. epee oe By A . 5 fin Raaeelicy
Py PEE oo pe ve * eo '
MaQhag 8 Tyee yo Tete ae
4

    

 

, x . “ } or
~ gett pt italic use ah ah; ee
Case £.:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado Page 44 of 86 {’

| !

' | Ref. No: Name/4.19/1/201
Date: 01/-/2013

Tel: {unclear numbers} |

Fax: (unclear)

. P.O. Box: (unclear) |

Email Address: (unclear)

Addis Ababa °

'

 

Federal Democratic Republic of Ethiopia

Ethiopian Human Rights Commission
t

I
For the Ethiopian Civil Aviation Authonty
4
For the Addis Ababa Bole Airport Security Office
} I
i . L
Addis Ababa |
I
i
Case Since there is a need for additional ID card to a passport — guidance/ procedure E

 

f

-

i ; 1
When Ethiopians who are travelling domestically or abroad need to use the Addis Ababa Bole Airport and approach the

\
3. ’
national landing station, claims to our commission show that in addition to the travelling passport. they are compelled to

i
biting the given ID cards as the authority's new directive or procedure in practice. This new policy or procedure raises a
'

|

question of human rights for two main reasons to undergo appropriate adjustments or we urgently ask explanations on the.
J

‘

state of the matter to convey clarity

{ !

. ~ . ~ t

a 1“) Passport in itself being a complete identification; besides, to the current knowledge in the city of Addis
\ Ababa, the new residents digital ID process is temporarily halted and trying to issue the ID card by
| individual district creates distress Also, this new policy can restrict the basic human right to travel. !
{Signature} t

{Space for Seal} {

\

i

: {
|
j : f {
i L .

 
Case 4:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado Page 45 of 86. |

i

2") It has come to our at ntion that cem in Kebele (District) ID Cards display individuals” ethnic

identities or documents that make tt easy to figure out using digital devices. This being a new.

' rule or way of exertion 1s concerning as the current conditions in Ethiopia allow for Suspicion
} and ethnic profiling against individuals. - oy

I,

: . . +
Therefore! if this occurs, we kindly ask the authority to actively address the situation in light of the above

 

'
mentioned human rights concerns and provide adjustments in the earliest possible, or we respectfully request that

7.

you give us a full explanation of its relevance as soon as possible. so that we can corroborate with regard to the

human right concerns.
I 1
:
hy
, 1
seal} Best regards
{Signature}

Daniel Bakele

Ethiopian Human rights Commission |

 

i .
Chief Commissioner

{

Copy:

t For the Attorney General Office. '
| Ministry of Transportation. I
For Addis Ababa City Administration. |
4

| Addis Ababa

 

aes eee kee de
re ee “
we te. 5

POERE. nrehkendye
LOnvy dant" é

+
¥

ae Sh “e ox.
SL 2

yaw Avie

+ toh?

OF Pee

“

aryl ne runeiiazitin-in,

uy arrt nandeditid, eeuaAn tha ne oN
a

058) TEEnT. ,

‘ e201 BBGEII/AS | Mi2
ai ReELaathlinet a Sub Cy Keiod Ades Absit

r

 

, Case 1:20-cv-03761-RBJ Document 1 Filed 12/22/20 USDC Colorado Page 46 of 86 1

———

tome

ee ee
To the Office of The General Manager

ME KOE.

From Apartment Construction Project Chapter-2

(17-0 B)

Internal Office Communication

Case Revarding Employee Vacation

f.:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado Page 47 of 86 §
i

Gofa’s Chapter-2 Apartment Construction Project 17-05B

t

Date: 11/13/20 D
Ref Ny: Pro/l 7-0 BA4685 3

1
i

From the knowledge of the current crisis in the Country, starting from tomorrow 11/14/20 2, Tigray’s indigenous

 

employees” names listed below are to take a leave, as given in the verbal order. and are informed to stay at home ¢

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N, | Name Position Investigation F
t
I Lt /Co Ghebremeskel Abbay Human Resourees/ Management Staff
I
2: | Mrs Rahel Weldegebricl Site Engimeer |
an
34 Mr. Tekhet Haile Site Engineer II \
'
f
, 4+ | Sha/Basha/Ghebrecgziabher Asmahun Easy vehicle driver '
! I
hoa
' 5 Mr Teklay Kiros Easy vehicle driver
‘ ’
6 Mr Nassir MohammodBuhan Civil Engineer II
- d
7. Mrs Behafta Sherif Damper operator
8 Sha/L Tsegayu Weldu Site Engineer '
+
| :
i 9 Mr Hatlu Sium Loader operator :
10 | Me/E Goitom Shishay Industrial Electrician
J
Copy: : Best Regards
Case Team for Proyect Office Engineering fseal} (Signature } '
» ' Case Team for Project Construction Engincer Mrs Mershaye Tekalign

t

{ (17-05B) Project

(Seal)

 

Project Manager

Et, elie A

i
+ Case 1:20-cv-03761-RBJ Document 1 Filed 12/22/20 USDC Colorado Page 48 0186 |
(Eo E GE
ZAP NOIT C7)

The above internal memorandum is written to let the government know that action is taken to forced
leave Tigrayans from their job according to the oral direction given by government body
* Case 1:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado Page 49

3 at one %
tn ™ see oo ir a
: ‘- me mF

“An internal: United Nations document shows
concer tt those troops could face torture or,
execution.

https://foreignpolicy.com/2020/11/23/un-ethiopia-purging-tigrayan-officers-peacekeeping-
missions/?fbclid=IwAR1T7BgRCA67tGGIVXgRf27AIdKLWWDMcwPtG4f2b3AALINqwkeoNehXPs8

       
‘ Case f1:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado aa. a

FZ PF hla?

The Ethiopian government has been rounding up ethnic Tigrayan security forces deployed in
United Nations and African peacekeeping missions abroad and forcing them onto flights to the
Ethiopian capital of Addis Ababa, where it is feared they may face torture or even execution,
according to an internal U.N. account.

The! moves come as Ethiopia is preparing a military offensive against the capital of the country’s
Tigray region, Mekelle. Conflict erupted earlier this month between federal and Tigrayan forces
in the ethnically divided nation, which for decades was under de facto rule by the minority
Tigrayans. The alarm inside the U.N. suggests that Ethiopia’s Nobel Peace Prize-winning prime
minister, Abiy Ahmed, may be expanding the country’s weekslong conflict beyond the country’s
borders. It has alarmed human rights advocates and U.N. officials, who fear that the U.N. blue
helmets may be persecuted upon their arrival back in Ethiopia.

The targeting of Tigrayan military officers in foreign peacekeeping and military operations
comes amid rising fears that an Ethiopian government offensive against Tigrayan rebels inside
Ethiopia could devolve into ethnic cleansing, with atrocities reported on both sides. The human
rights watchdog Amnesty International recently issued a report detailing “the massacre of a very
large number of civilians” in northern Ethiopia earlier this month, allegedly by groups loyal to
the Tigrayan forces, in a grim harbinger of violence to come. Meanwhile, refugees fleeing the
violence said they were targeted because they were Tigrayan.

In South Sudan earlier this month, Ethiopian soldiers disarmed a senior ethnic Ethiopian
Tigrayan officer, escorted him to the capital of Juba, and forced him onto a Nov. 11 Ethiopian
Airlines flight to Addis Ababa, according to the internal account, which was reviewed by Foreign
Policy.

Ten days later, the Ethiopian contingent at the U.N. base in Juba reportedly detained three
other Tigrayan officers. The officers, according to the internal account, “were coerced to take the
Ethiopian Airlines flight from Juba to Addis Ababa. As of now their whereabouts are unknown.”

The U.N. Mission in South Sudan, or UNMISS, “has become aware that three soldiers were
repatriated back to their country on Saturday without the Mission’s knowledge,” a senior U.N.
official at the mission said. “Our Human Rights Division is working to follow up on their
situation.”

“If there are any incidents where personnel are discriminated against or have their rights
violated because of their ethnicity or they have concerns about their situation, this may involve a
human rights violation under international law,” the official added. “As a result, the UNMISS
Human Rights Division is currently liaising with the Ethiopian peacekeeping command in South
Sudan and has requested access to any contingent personnel who might, for any reason, be
compelled to return home and be in need of protection.”

The crackdown has spread to other African countries where Ethiopian peacekeepers and troops
are deployed, including in Abyei, a disputed territory claimed by Sudan and South Sudan, and
Somalia, where thousands of Ethiopian troops have been helping the government fight Islamist
al-Shabab militants. As many as 40 Tigrayan officers and soldiers serving in the African Union
Mission in Somalia have also been recalled to Ethiopia, according to one diplomatic source.
Case f1:20-cv-03761-RBJ Document 1 Filed 12/22/20 USDC Colorado lo_ Page 51 of 86 51 of 86
xhidh Ee?

At Ethiopia’ s U.N. mission in New York, the senior military attaché who oversaw peacekeeping
issues, a Tigrayan, was fired after just months on the job, precipitating the purge of other
Tigrayan officers from peacekeeping missions abroad, diplomatic sources said.

Ethiopia has seen deepening conflict between the country’s Tigray minority—which accounts for
just over 6 percent of the population but played a dominant role in Ethiopia’s political life for
decades, and whose status was reinforced under Meles Zenawi, an ethnic Tigrayan who served
as prime minister and president of Ethiopia from 1991 until his death in August 2012—and the
country’s largest ethnic groups including the Amhara and Oromo, who account for more than 60
percent of the county’s population.
‘ Case {L:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado--Page 37al 2
Exh lai
a@©@0Mimevyv = war

aR Tstct I

re WAROLEA Ce

a Olano

Even ethnic Tigrayans in
| far away places are not
spared Prosperity Party's
vindictive campaign of
against ethnic Tigrayans.

OS VVUPRU Tete

y

man i
Dy Organization ww,

rN Adee
F Sis

. er

7
i

1
en Fp bea Perr | Se * ty

: i
Nia erate Tachi
eviecnbaaiha ea retele yt)

nee ISAAC Eel boss
Dr Tedros of supporting Tigray
bbc.co.uk

Was O lar Wiv/Mre Om Te 1v AAO Rm YAH CECT an Arora

Be Teron 0101 Ec1O1NY

 
* Case 1: 20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Ser] BE aad
SZ) aT HA
IE
< ;
Tee a eae

{
fos a ist=3 i

an 7 {

pune ell
a Curemuaenonire

|

ect Op al

10a] 8Y- 11 hSia0 mrs eV [oko
@ Reuters Africa@ Rest.
Exclusive: Ethiopia Ne disarms
Tigrayan peacekeepers in

Somalia over security reut.rs/
SnAAIIO

9:93 PM: 14 Nov 20-1
Uvateigelig|

46 Retweets 33 Guo
105 Likes

- ia

a) Ethiopia ee
“Ta Reolying to ¢ ans

Tweet your reply

 
' Case €:20-cv-03761-RBJ
i

Nb, SEPA LIED pirsdee wm setae fiat ae on GEV EROS
OE te it hw eee eet A CT LO
+ beter - :

Ce ase

§

Document 1 Filed 12/22/20 USDC Colorado Page

 

ee ee eee

ewer eee
’ Case 1:20-cv-03761-RBJ Document 1 Filed 12/22/20 USDC Coloraco. VA 55 of, oh

XbllotHe =

438 420 AY Ow Z@MGOdw-- OAR woOkB

Following

in Bader @

JL BtcualarcisTatetcil

Horn of Africa director at Human
Rights Watch. Views my own, RT
not automatically an endorsement.

TOU Tol pIOM Olea Ce aan
1,556 Following 9,582 Felio vers

ray aa
i

RC) eran) eet
a ial Samuel Getactiow, und Tp
others S

La

NDS tata

em eg = me see em

68. Laetitia Bader @ @la
And reports of ener fe)
ethnic Tigrayans and Tigrinya
speaking people throughout
the country also undermine
these claims

—_,
ca
Somat VAILIFs 100 MOEN A bse] 8 keene

 
* Gase 1:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado Page 56 of 86 '
"arei2026, They | Once Ruled Ethiopia. Now They Are Fighting Its Government. - The New York Times

The New Hork Gi si//nytis/30 K EY AI wh eds TT
e Netw Pork Gimes | | https://nyti.ms/3f0JIN7 BKS8E.945 J —ahlelt= JE

They Once Ruled Ethiopia. Now They Are Fighting Its Government.

Prime Minister Abiy Ahmed’s two-year feud with the rebellious ruling party of the Tigray region has exploded into a war, with bombings,
massacres and ethnic divisions, that threatens to upend the entire Horn of Africa.

ee

By Declan Walsh and Simon Marks

Published Nov. 15, 2020 t Updated Nov. 26, 2020

1

NAIROBI, Kenya — When it comes to mountain warfare, the people of Tigray — an ancient kingdom in the far north of Ethiopia, spread
across jagged peaks and lush farmland — have decades of hard-won experience.

Tigrayan fighters led a brutal war through the 1970s and ’80s against a hated Marxist dictator of Ethiopia, whom they eventually toppled
in 1991, becoming national heroes. For most of the next three decades, Tigrayans ruled Ethiopia.

But after Abiy Ahmed, a peace-talking young reformer, came to power as prime minister in 2018, he brusquely sidelined Tigray’s leaders.
Tensions exploded violently on Nov. 4, as the world was focused on the presidential election in the United States, when Mr. Abiy launched
military’ strikes i in Tigray.

Now Tigray i is once again at war, fighting the federal government. But this time the risks could be even wider: the potential fracturing of
Ethiopia and the upending of the entire Horn of Africa.

The battle pits the nation’s army and Mr. Abiy, an internationally feted winner of the Nobel Peace Prize, against the ruling party of Tigray,
which commands a large force of well-armed and experienced fighters who know their own mountain terrain well. Already the conflict has
escalated at alarming speed with intense fighting that has involved airstrikes and artillery barrages, sent thousands of civilians fleeing
across borders — some in boats or even swimming — and led to reports of civilian massacres.

*

With such intransigent foes, analysts predict a potentially long and bloody fight that is already spilling over Ethiopia’s borders. .

To

 

 

 

+ at

https:/Avww.nytimes.com/2020/11/15/world/africa/ethiopia-abiy-tig ray.html 4/5
i | . an 4
Case fl:20-cv-03761-RBJ Document 1 Filed 12/22/20 USDC Colorado Page 57 of 86 *
1218/2070 They Once Ruled Ethiopia. Now They Are Fighting Its Government. - The New York Times

Although Ethiopia i is one country, it contains 10 regions, many of them ethnic strongholds that have historically jostled for power. In
moving so quickly to liberalize politics in 2018, Mr. Abiy may have inadvertently unleashed pent-up regional frustrations that had been
simmering for decades.

Rivalries among ethnic groups like the Oromo, Amhara, Tigray and Somali burst into the open, leading to violent clashes that have
increased in frequency and intensity this year, often killing scores of people. With Ethiopia’s shaky federation straining badly, Tigray
emerged at the vanguard of a movement pressing for greater autonomy for Ethiopia’s regions.

Mr. Abiy, who started to imprison opponents, pushed for much tighter central control.

“Everyone saw this coming,” said Kjetil Tronvoll, a scholar of Ethiopian politics at Bjorknes University College in Norway. “Both sides felt
insecure and started to mobilize troops. It was a clear signal of a civil war in the making.”

Mr. Abiy’s speed in prosecuting the war has sent waves of alarm across the region and dismayed those who once lauded him as a
peacemaker.

With phone and internet connections cut off, it’s hard to know exactly what is happening in Tigray. But both sides agree that government
warplanes have pounded targets around Mekelle, that some Ethiopian troops were pushed over the border into Eritrea and that the most
intense fighting has raged in western Tigray. By Sunday at least 20,000 Ethiopian civilians had fled into Sudan, a refugee stream that the
United Nations fears could quickly become a flood. Sudan says it is preparing for up to 200,000 refugees.

There have been accusations of war crimes against both sides, including a massacre reported by Amnesty International in which dozens
of villagers were said to have been chopped to death with machetes, possibly by pro-Tigray militiamen.

People from the Tigray region waiting to register at a United Nations refugee center in Hamdayet, Sudan, on Saturday. Marwan Ali/Associated Press

Mr. Abiy, who insists his dispute is with the ruling “clique” of Tigray, and not its people, has repeatedly promised a short campaign. Few
experts believe that is likely. By some estimates, Tigray has 250,000 armed men, including special forces and militias. And its leaders, who
have been anticipating this confrontation for more than a year, will not be easy to find.

Ethiopian officials say their immediate goal is to topple the rebellious Tigray authorities and capture their 12-person executive committee:
a group of politicians, ideologues and security officials, many veterans of Tigray’s last war in the 1980s.

One major target is Getachew Assefa, a Tigrayan hard-liner and former head of Ethiopia’s intelligence service, who has been on the run
since 2018, when Mr Abiy’s government issued a warrant for his arrest.

https:/Awww.nytimes.com/2020/ 11/15/world/africa/ethiopia-abiy-tigray.html 3/5
L, | i
* Case 1:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado Page 58 of 86 "
12/9/2020 ; They Once Ruled Ethiopia. Now They Are Fighting Its Government. - The New York Times

‘ 4

|
Waving Ethiopia’s national flag at a blood-donation rally last week in Addis Ababa. Eduardo Soteras/Agence France-Presse — Getty Images

But Woldegiorgis Teklay, a Tigrayan journalist whose office in Addis Ababa was raided last week, said he had since received numerous
calls from Tigrayans whose relatives had been detained by the police because they speak Tigrinya, the language of Tigray.

As the conflict deepens, Mr. Abiy’s reputation as a peacemaker has been undermined, and some Ethiopians have begun to blame the Nobel
Prize committee for giving him that honor.

“The Nobel Prize protected Abiy,” said Mr. Tronvoll, the academic, who called it “a shield that deflected a lot of criticism.”

|
Declan Walsh reported from Nairobi, and Simon Marks from Addis Ababa, Ethiopia.

https://www.nytimes.com/2020/1 1/1 S/world/africa/ethiopia-abiy-tigray.htm| 5/5

i er |

yo 1
»  @ase [1:20-cv-03761-RBJ Document 1_ Filed 12/22/20 USDC Colorado Page 59 of 86 *
ly 16/2020 What To Know About Ethiopia's Tigray Conflict : NPR

row > vhlelt-€

n pir Biz DONATE

CHICAGO

   

 

WORLD

What To Know About Ethiopia's Tigray Conflict

November 13, 2020 - 9:40 AM ET

1
EYDER PERALTA

 

A man holds a national flag as he waits to donate blood in support of Ethiopia's military in Addis Ababa on Thursday. Rallies

occurred in mutiple cities in support of the government's military offensive against the Tigray People's Liberation Front.
Mulugeta Ayene/AP
!

For more than a week, Ethiopian government forces have been fighting against a

powerful regional government in the country's north and hundreds are reported to 1

i

https://www.npr.org/2020/1 1/13/934241830/what-to-know-about-ethiopias-tigray-conflict W/17

-_
t Case i1:20-cv-03761-RBJ Document 1_ Filed 12/22/20 USDC Colorado Page 60 of 86 '

13/16/2020 What To Know About Ethiopia's Tigray Conflict : NPR

have died.

Prime Minister Abiy Ahmed, a Nobel Peace laureate, ordered the government
offensive after accusing the rival Tigray People's Liberation Front of launching an

attack against Ethiopia's military last week.

Thousands of people have been displaced, as government planes bomb targets in the
Tigray region. The rhetoric is hardening on both sides of the conflict, raising fears it

could escalate into a full-out civil war and destabilize an already fragile region.

WORLD
Ethiopia Edges Toward Civil War As Federal Government Orders Attack On Tigray Region

 

Ina nightmare scenario, the conflict could pull in neighboring countries, including
Sudan, which is working through a delicate transition of if its own, and Somalia, which

is still fighting an Islamist insurgency.

Here are some key points to understand:
|

How did this conflict start?

It has deep roots. But essentially, it's a power struggle that goes back to 2018, when a

popular uprising brought Abiy to power.

i WORLD
| Nobel Peace Prize Goes To Ethiopia’s Prime Minister Abiy Anmed

  

He ushered in democratic reforms and negotiated an end to what had become a cold
war with neighboring Eritrea. But he also dismantled Ethiopia's ruling party, the
Ethiopian!People's Revolutionary Democratic Front, which had run the country for

almost 30;years.

https://www.npr.org/2020/1 1/13/93424 1830/what-to-know-about-ethiopias-tigray-conflict : 2/17
|

| - ge
Case '1:20-cv-03761-RBJ Document 1_ Filed 12/22/20 USDC Colorado Page 61 of 86 !
11/16/2020 What To Know About Ethiopia's Tigray Conflict : NPR

The EPRDF , which appointed Abiy, was a coalition of ethnically based political parties.
The Tigray People's Liberation Front dominated the coalition and had amassed a lot of

power as an ethnic minority. Tigrayans make up about 6% of Ethiopia's population.

Ez;

ene s er Bere ae: om aaa a SSIs St nes: Ana eae

*

 

A member of the Tigray special forces casts his vote in a local election in the regional capital Mekelle, in the Tigray region of
Ethiopia, on Sept. 9. The election took place in defiance of the federal government.
AP

When Abiy sidelined them, TPLF leaders retreated to their home region in northern
Ethiopia. Since then, Abiy has accused them of trying to destabilize the country. In a

briefing document sent to journalists on Thursday, his office directly accused the TPLF

of orchestrating ethnic violence across the country. ‘

"Hidden hands of the TPLF were there in the killings of civilians in many different

parts of the country," the document read.

AFRICA

https://www.npr.org/2020/11/13/934241830/what-to-know-about-ethiopias-tigray-conflict

bo, i a

ipa

 

3/17
Case 1:20-cv-03761-RBJ Document 1 Filed 12/22/20 USDC Colorado Page 62 of 86 ?
1141 6/2020 What To Know About Ethiopia's Tigray Conflict : NPR

Nobel Peace Prize Winner Faces Protests After Activist’s Late-Night Standoff

 

It cited intelligence, but didn't provide evidence. The TPLF has in the past denied

similar accusations.

Regardless, that violence has displaced more than 3 million people over the past two

years, according to the Internal Displacement Monitoring Centre.

sell, al

But things worsened dramatically once COVID-19 hit Ethiopia, the African continent's
second-largest country by population. Abiy was supposed to guide the country through
its first truly democratic elections this summer. But citing the pandemic, he postponed

them.

The TPLF argued that amounted to an unconstitutional extension of the federal
government's term. So they defied Abiy's orders, created their own electoral
commission and held their own regional elections. The federal government declared
the Tigray elections unconstitutional and both sides began trading accusations of

illegitimacy.

Abiy said the TPLF crossed a red line last week, when it allegedly organized a multi-
pronged attack on the Ethiopian military's Northern Command — a "treason that will

never be forgotten," Abiy said.

I
https://www.npr.org/2020/11/13/934241830/what-to-know-about-ethiopias-tigray-conflict 47
Case ft 20-cv-03761-RBJ Document 1 Filed 12/22/20 USDC Colorado Page 63 of 86 §
11/16/2020 What To Know About Ethiopia's Tigray ( Conflict : NPR

4

 

Abiy Ahmed is sworn in as Ethiopia's prime minister in April 2018.
1
Mulugeta Ayene/AP

The TPLF-denied the attack. On its television station, after the fighting broke out, the
region's president, Debretsion Gebremichael, called for dialogue. In a letter to the
African Union, he accused the government of a power grab, and accused Abiy of
imprisoning his opponents and trying to turn Ethiopia's ethnic federalism into a

system where the prime minister holds all the power.

"Dr. Abiy Ahmed's one-man dictatorial regime has started to unravel the
constitutionally-established state institutions," he wrote. "He is also endangering the

unity of this ancient country."

How serious is the fighting?

|
https:// www npr.org/2020/1 1/13/934241830/what-to-know-about-ethiopias-tigray-conflict 5/17
1

do4 t
* Case }1:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado Page 64 of 86°
11/16/2020 What To Know About Ethiopia's Tigray Conflict : NPR

The internet and phone lines have been shut off in the conflict zone, so it has been a
hard story to report. But things look grim. The Ethiopian military has said its forces
have killed some 550 fighters.

Redwan Hussein, a spokesman for Ethiopia's State of Emergency Task Force, told a
news conference he doesn't have exact numbers of casualties because forces are still
trading fire. He says the communications blackout, for which he blames the TPLF, has
affected even the government. So, he says, when the government takes control of

territory, they will collect bodies and count.

On Thursday, Amnesty International said scores — likely hundreds — of apparent
civilians were killed in a town at the western edge of the conflict. Amnesty said it
hasn't been able to confirm who was responsible for the killings, that but witnesses
told the group that TPLF-affiliated militias attacked with machetes, axes and knives.

NPR has been unable to reach TPLF officials for comment.

The government is also bombing targets across the Tigray region and the United
Nations’ refugee agency says that some 7,000 Ethiopians fleeing the fighting have
crossed the border into Sudan. The U.N. says that even before this conflict started,
there were already about 96,000 Eritrean refugees and another 100,000 people who

had been internally displaced in this part of Ethiopia.

"Roads are blocked and electricity, phone and internet are down, making
communication nearly impossible,” the agency said in its statement. "There is a

shortage of fuel, and banking services have halted resulting in a lack of cash."

t
i

Will the situation worsen?

This conflict has the potential to be devastating. Some scholars have warned Ethiopia

could break apart in the way Yugoslavia did in the 1990s.
The goverhment has downplayed the fighting, calling it a "law enforcement operation."

Kiya Tsegaye, an Ethiopian political analyst, says the government has alienated the

TPLF from its neighbors. Abiy has made deals with Eritrea and the new government of
|

https://www.npr.org/2020/1 1/13/93424 1830/what-to-know-about-ethiopias-tigray-conflict 6/17

4
Case |1:20-cv-03761-RBJ Document 1_ Filed 12/22/20 USDC Colorado Page 65 of 86 *

Lys 16/2020 What To Know About Ethiopia's Tigray Conflict : NPR
Sudan, leaving the TPLF with few ways to receive the weapons it would need to keep

fighting.
But he says the TPLF is no ordinary militia.

"They have dominated the security and the military for almost three decades, and they
have all the information and the top secrets of this country," he says. "They know the

Achilles' heel.”

The government alleges that when TPLF fighters attacked their troops last week, they
also stole missiles that may be able to reach the capital Addis Ababa.

Another worly: an unstable Ethiopia could destabilize the region and perhaps even

other parts of the country, which were already on edge.

One African diplomat, who follows Ethiopia closely and spoke on condition of
anonymity to be able to speak candidly, says the warnings of a explosive conflict had

existed for a while.

Just as Abiy came to power, a grenade was thrown his way at a public rally, and in late
2018, his own soldiers marched into his palace in an attempted coup. Everyone knew,
the diplomat says, that this brew of ethnic states within Ethiopia, a government
struggling with legitimacy and decades of built-up grievances could someday explode

into war.

"Nobody seems surprised," the diplomat tells NPR. "But nobody seems to know what
to do.”

Are there any signs that the two sides can come together?

Not at theimoment. The African Union has called for an immediate ceasefire. But Abiy
has made it clear he will not negotiate until TPLF leaders are in custody and the cache

of weapons held by the regional government is destroyed.

Abiy won the Nobel Peace Prize. And now he is presiding over a brewing

war?

https://www.npr.org/2020/ 11/13/934241830/what-to-know-about-ethiopias-tigray-conflict WT

| &
Case 11:20-cv-03761-RBJ Document 1 Filed 12/22/20 USDC Colorado Page 66 of 86 §

14/16/2020 What To Know About Ethiopia's Tigray Conflict : NPR

It's surprising. When he came to power, taxis and buses across Ethiopia plastered
pictures of Abiy right next to those of Jesus. People on the streets said he had been
sent by God.

Abiy was awarded the Nobel Peace Prize last year for his democratic reforms and for
officially ending Ethiopia's war with Eritrea. In his acceptance speech, he railed
against war. He himself fought in the Ethiopia-Eritrea war in the late 1990s, a war he

described as the "epitome of hell."

"T've seen brothers slaughtering brothers on the battlefield," he said. "I have seen older
men, women and children trembling in terror under the deadly shower of bullets and

artillery shells. War makes for bitter men, heartless and savage men."

Now, justia year later, his jets are dropping bombs in some of the same places that war

was waged.

Abiy, says Hussein, the government spokesman, is faced with a threat to the "very \

existence of the nation."

1

"The onlyjthing he has to do is to defend it," he says. "So if there is a second Nobel
Peace Prize, then he has to win it again, because he is still salvaging his country. He is

still bringing hope to Ethiopians and defeating some terrorist gang leaders."

|
abiy ahmed ethiopia

|

More Stories From NPR

{
https://www.npr.org/2020/11/13/93424 1830/what-to-know-about-ethiopias-tigray-conflict 8/17
T . . 1 Sf oF
111 riabah 2Se '1:20-cv-03761-RBy. 206 LN itopidn Sa alea(40 suse DCEO LOFA9®,. Rage 67 of 86

“-@) UNHCR | USA (Pibbie ED

. C=
7 The UN Refugee Agency

 

DONATE DO YOU NEED HELP?

 

 

 

 

Pace! of Ethiopian refugee arrivals in Sudan
unseen in the last two decades

This is a summary of what was said by UNHCR spokesperson Babar Baloch — to
whom quoted text may be attributed — at today's press briefing at the Palais des
Nations in Geneva.

17 November 2020 | Frangais | ve

 

a , I
Ethiopian refugees cross the border into Hamdayet, Sudan, leaving the Tekeze River in the background.
© UNHCR/Hazim Elhag

https:/Avww.unhcr.org/news/briefing/2020/11/5fb391 21 4/pace-ethiopian-refugee-arrivals-sudan-unseen-decades.html V5

fo | i
ase a: 20-cv-03761- RBI. pocument 1 Filed 12/22/20 USDC Colorado Page 68 of 86 :

t
11/1 712007 - Pace of Ethiopian refugee arrivals in Sudan unseen in the last two decades

UNHCR, the UN Refugee Agency, is warning that a full-scale humanitarian crisis is unfolding as
thousands of refugees flee ongoing fighting in Ethiopia’s Tigray region each day to seek safety in
eastern Sudan — an influx unseen over the last two decades in this part of the country.

Women, men and children have been crossing the border at the rate of 4,000 per day since 10
November, rapidly overwhelming the humanitarian response capacity on the ground.

More than 27,000 have now crossed into Sudan through the Hamdayet border in Kassala State, the
Lugdi in Gedaref State and a new location further south at Aderafi border where Ethiopian refugees
started crossing over the weekend.

Refugees fleeing the fighting continue to arrive exhausted from the long trek to safety, with few
belongings. UNHCR, with its partners, is supporting the Sudanese government in its response,
ramping up humanitarian assistance at the borders as the needs continue to grow.

}

In Hamdayet, clean water is being delivered and latrines are being constructed. Soap is provided but
UNHCR remains very concerned about the hygiene conditions as more and more people arrive.

|
At Village 8, the transit centre near the Lugdi crossing, refugees are able to access clean water in
nearby communities and use 1,200 existing temporary shelters.

Humanitarian agencies continue to distribute relief items including blankets and sleeping mats. The
World Food Programme is providing food and high protein biscuits. Hot meals are being provided by
Muslim Aid.

Sudan’s Ministry of Health with support from the Sudan Red Crescent have set up two clinics and are

conducting health and nutrition screenings and medical consultations and referrals.
!

Since Saturday, UNHCR has so far relocated 2,500 refugees from the border to Um Raquba
settlement site as renovation works continue. There is a critical need to identify more sites so that
refugees can be relocated away from the border and can access assistance and services.

In Tigray in Ethiopia the lack of electricity, telecommunications and access to fuel and cash continue
to severely hamper any humanitarian response. After nearly two weeks of conflict, reports of larger
numbers of internally displaced grow daily, while the lack of access to those in need, coupled with
the inability to move in goods to the region, remain major impediments to providing assistance. ,

UNHCR and partners are on standby to provide assistance to the displaced in Tigray, including basic
items, when access and security allow.

The conflict is also a major ongoing concern for the Eritrean refugee population of nearly 100,000 in
Tigray, who are reliant on assistance from UNHCR and partners. Potential for further displacement of
refugees inside the country is increasingly a real possibility.

hips:liwmw-unher otginews/orefing/2020/ 11/5f63912714/pace-ethiopian-refugee-arrivals-sudan-unseen-decades.html 2/5

l é 1
; Case j1:20-cv-03761-RBJ Document 1 Filed 12/22/20 USDC Colorado Page 69 of 86 -
11/17/2020 UNHCR - Pace of Ethiopian refugee arrivals in Sudan unseen in the last two decades

The humanitarian situation as result of this crisis is growing rapidly. UNHCR reiterates its call for
peace and urge all parties to respect the safety and security for all civilians in Tigray.

Please find the link to the B-roll and photos that can be downloaded here:
https://media.unhcr.org/Package/2CZ7A2KM3NMC

For more information on this topic, please contact:

In Khartoum, Sophia Jessen, jessen@unhcr.org, +249 900 921 267
In Nairobi, Dana Hughes, hughes@unhcr.org, +254 733 440 536

In Gendva, Babar Baloch, baloch@unhcr.org, +41 79 513 9549

In NewYork, Kathryn Mahoney, mahoney@unhcr.org, +1347 443 764

Related news and stories

view more

VIDEOS
Thousands flee fighting in Ethiopia, cross border to Sudan

NEWS RELEASES

Humanitarian crisis deepens amid ongoing clashes in Ethiopia’s Tigray
region

|
https ‘Ikwww.unher org/news/briefing/2020/ 11/5fb391214/pace-ethiopian-refugee-arnvals-sudan-unseen-decades.html 3/5
_ Case 1:20-cv-03761-RBJ Document 1 Filed 12/22/20 USDC Colorado Zh 70.0

 

 

 

12/9/2020 AP Explains: Why Ethiopia is suddenly on brink of civil war Ll ke c £5
AP AP Explains: Why Ethiopia is suddenly on... topstories. Topics -S Ex deo ol.
mae
ADVERTISEMENT ©
RELATED
TOPICS
International
News
Virus Outbreak
AP Top News
$24.99 $29.99 $69.99 P
Abiy Ahmed
Africa
Ethiopia
Civil wars
Kenya
: a h hi a s | b ' k f
a
AP Explains: Why Ethiopia is suddenly on brink o
civil war
By CARAANNA = November 6, 2020
ADVERTISEMENT
Trending on AP News
NAIROBI, Kenya (AP) — Suddenly 1D of man who found Rocky Mountains |
Ethiopia appears on the brink of civil treasure chest revealed | AP
war, threatening the stability of one of —
the world’s most strategic regions, the Iran says US ‘got the message’ on tense
Horn of Africa, and the fracturing of one exchanges in Gulf i
of Africa’s most powerful and populous | UK probin,
countries. ? vaccine
. a Kim's sister slams Seoul for questioning i
But the crisis in Ethiopia, a key U.S. zero-virus claim eee

security ally, has been building for

months. According to the deputy
https://apnews.com/article/why-ethiopia-on-brink-of-civil-war-ap-011a4fe5697 1e4871467d363e6c55551 . V7

t

 
* Case f1:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado Page 71 of 86 ”

12/9/2020 . AP Explains: Why Ethiopia is suddenly on brink of civil war ‘{

®

no AP Explains: Why Ethiopia is suddenly on... topstories Topics Video Listen

pYyitlivar IWAUMELS Leas Ll FR IDULL
4 Full Coverage: Ethiopia

WHAT DOES THIS MEAN BEYOND
ETHIOPIA?

Few regions are more vulnerable than

| the Horn of Africa. Ethiopia’s neighbors
include Somalia — Ethiopian forces
have reportedly begun withdrawing
from that country to return home —
and Sudan, facing its own huge political
transition. Neighboring Eritrea has
shown little sign of opening up after
making peace with Ethiopia in 2018, and
its government and the Tigray one don’t
get along.

A region in which Abiy has played high-
profile peacemaker is now at risk.

Observers warn that a conflict could

suck in these countries and others not

far from the most strategic military

outpost in Africa, tiny Djibouti, where

several global powers including the U.S.
and China have their only military bases
on the continent. The Horn of Africa is
also a short water crossing away from
Yemen and the rest of the Arabian

Peninsula.

Ethiopia already was drawing concern

over a dispute with Egypt over a huge

dam Ethiopia is completing on the Blue

Nile. While there have been worries 4
about military action, “I would like to

think Egypt is a responsible enough

actor to realize that fragmentation of

Ethiopia is fundamentally so damaging .
to regional security,” former U.S.

diplomat Payton Knopf, a senior advisor

with the United States Institute of

Peace, said this week. :

 

https://apnews.com/article/why-ethiopia-on-brink-of-civil-war-ap-011a4fe5697 16487 1467d363e6c55551 5/7
; . he
 

 

s2igi2zogpC ase 11:20-cv-03761-RBJ DOCUMEBihidpia’s IMethat Cruel eGlairled2PELGeerado Page 72 of 86

ook |
’ «

i

“Heavy-duty fuel-cell vehicles are
a critical part of the solution for a
sustainable future." WERE ete

Mark Russell, CEO, Nikola Corporation

 

 

 

Ethiopia’s internal conflict explained

The East African country has descended into an increasingly bloody civil conflict.

 

‘ | .
The unrest in Ethiopia threatens to enguif the Horn of Africa, with consequences for the EU as well | Eduardo Soteras/AFP via Getty Images

‘
Wednesday, December 9, 2020 Editions v Events v
wee ee newts ee ee - - - -- _ wv me eens we tees oy
'
https:/Awww. politico.eu/article/ethiopia-internal-conflict-explained/ 1/9
<

12192020 ASE 1:20-Cv-03761-RBJ DOCUMERthibpids hts Conic @kplainer_—PoLrieyrado Page 73 of 86

4
. massive economic potential after Abiy released political prisoners, promised free elections and press freedom, welcomed exiled

dissidents and allowed opposition groups once deemed terrorists to join the political spectrum.
|

The young prime minister fit hand in hand with the EU’s pivot toward Africa, where its leaders hope to forge a more progressive
relationship that gets away from traditional aid giving and colonial baggage. An unstable Ethiopia in the midst of a civil war that could
destabilize the entire region would force a rethink of that strategy, at least in East Africa. '

What are the knock-on effects of the fighting?

More than 25,000 Ethiopian refugees have already fled the fighting to Sudan, where aid groups and the U.N. are now scrambling to
provide services. Eritrea, which fought a war with Ethiopia from 1998 to 2000 that killed roughly 100,000 people, has already been
drawn into the conflict. The TPLF leadership accuses Eritrea of fighting alongside the Ethiopian government, a claim the government
denies, and over the weekend the TPLF confirmed it had fired three rockets toward the Eritrean capital Asmara, striking its
international airport.

Ethiopian forces i in Somalia — especially in the Gedo region in the south, which borders Ethiopia and Kenya — have abandoned their
posts to be replaced by heavily armed special police from Ethiopia's Somali region. The recalling of Ethiopian forces “could create a’
security vacuum creating opportunities for [Islamist group] Al Shabaab,” according to an internal EU document seen by POLITICO.

1 :

1
What might be the broader consequences of more violence?

By some estimates as many as 100,000 people could flee Ethiopia over the next 12 months. Ethiopia’s other regions — especially its
largest, Oromia — have been prone to unrest since Abiy came to power due to ethnic rivalries and protests against the government.
Violent protests after the June 29 killing of popular Oromo musician Hachalu Hundessa claimed about 200 lives. And inter-communal
fighting in the western Benishangul-Gumuz region in September left at least 140 people dead. With federal soldiers having moved
north to help with the fight against Tigray, these areas are left wide open to further instability.

Ethiopia’s economy has already been slammed by the coronavirus pandemic, climatic shocks and locust plagues that have devastated
farms. Further conflict can only add to an already chronic poverty rate and lead to further discontent.

What does this mean for the EU’s Africa pivot?

So far, official EU responses to the conflict have been muted. After a reported massacre of civilians in the Tigray region last week, the
EU’s Crisis Management Commissioner Janez Lenarci¢ told the German RND news network that there was a risk the violence could
spread.

\ !
“T fear that this crisis will have catastrophic humanitarian impacts for the whole country,” said Lenar¢i¢. “The military escalation in
Ethiopia threatens the stability of the whole country and the region.”

https://ww. politico ‘eu/article/ethiopia-internal-conflict-explained/ 3/9
t

eet

‘ i | «ke
Case 1:20-cv-03761-RBJ Document 1 Filed 12/22/20 USDC Colorado Page 74 of 86 !

12/9/2020 Civilians in crossfire as Ethiopia descends into civil war - Los Angeles Times

4

Lala EF

ADVERTISEMENT

WORLD & NATION

As Ethiopia descends into civil war, civilians by the thousands begin to stream out

 

 

z
a

ooh

 

3

ate

 

Refugees from the Tigray region of Ethiopia wait to register at the United Nations High Commissioner for Refugees in Hamdayet, Sudan, on Nov. 14. (Marwan Ali /
Associated Press)

By JACOB KUSHNER | SPECIAL CORRESPONDENT
NOV. 16, 2020 | 2:30 AM

| .
https://www.latimes.com/world-nation/story/2020-1 1-16/as-ethiopia-descends-into-civil-war-civilians-are-caught-in-the-crossfire 1/11

i.
“Case a: 20-cv-03761-RBJ Document TI Filed 12/22/20 USDC Colorado Page 75 of 86 :

12/9/2020 , Civilians in crossfire as Ethiopia descends into civil war - Los Angeles Times
The backstory
,
Ethiopia is Africa’s second-most populous nation, and its northern Tigray region was already home to some 100,000
internally displaced people and another 96,000 refugees from neighboring Eritrea — half of the nation’s total,
according to the UNHCR.

t ADVERTISEMENT

1
Tigray’s population of 6.5 million is predominantly farmers who grow wheat, barley, teff and sorghum, and raise
cattle. Tourists sometimes pass through Tigray’s eastern tip en route to visit the nearby Danakil Depression, which
many geologists and meteorologists regard as both the lowest and hottest place on earth, reaching 410 feet below sea

level and with recorded temperatures as high as 125 degrees.

Despite Tigrayans accounting for just 6% of Ethiopia’s population, they dominated the nation’s politics for nearly

' . :
three decades until Ahmed, a member of the ruling coalition of Oromo ethnicity, was appointed prime minister.
Within months he brokered peace with neighboring Eritrea to end a violent, two-decades-long standoff between the

nations.

But Tigrayans balked after Ahmed dissolved the ruling coalition to form a new political party, dismissed all the
Tigrayans from his Cabinet, and postponed national elections scheduled for August. In September, Tigray held

elections anyway, against orders from the capital.

In early November, Ethiopia’s Parliament labeled the TPLF a terrorist organization, complicating any attempt at
negotiating peace. Ahmed said this month’s airstrikes were in retaliation for attacks by the TPLF that sought to steal
weaponry and equipment from Ethiopia’s military and which left an unknown number of soldiers wounded and ,
dead.

ADVERTISEMENT +

4

“We know there’s been federal aerial bombardment, but we don’t know the exact targets or how successful it’s been,”

said William Davidson, senior Ethiopia analyst for the International Crisis Group. *

Power and water have been cut to the region’s capital, Mekelle, home to nearly half a million people. Within hours of
the airstrikes, reports surfaced that “a segment of the federal military was either forcefully taken over or defected to

|
the Tigrayan side,” Davidson said — as many as 15,000 soldiers, by some accounts. ,

 

On Friday the TPLF fired rockets at two airports in federal government-held territory and on Saturday at least three
rockets were aimed at an airport in the capital of Eritrea in an attempt by the TPLF to rope Ethiopia’s neighbor into

the conflict. TPLF leadership has accused Eritrea, a longtime foe, of sending ground forces across the border to join
the Ethiopian military in attacking Tigray.

htips:/Awww.latimes. som/world-nation/story/2020-1 1-16/as-ethiopia-descends-into-civil-war-civilians-are-caught-in-the-crossfire 3/11

t ¥
 

[Case 1:20-cv-03761-RBJ_ Document 1 Filed 12/22/20 USDC Colorado Page 76 of 86 *#

12/9/2020 Civilians in crossfire as Ethiopia descends into civil war - Los Angeles Times

Tens! of. thousands already have.

| :
“They're not coming with a lot of possessions, and this is the worry,” Axel Bisschop, a UNHCR representative in
Sudan, told The Times on a call from Khartoum. “We are in need of everything — food, fresh water. We need to be

prepared when it comes to COVID. We need more masks.”

He said rough terrain will make it difficult for aid and personnel to reach the remote region, and that resources for

the refugees \ ere already in short supply.

“We don’t have any place to house them. They’re sleeping in the open,” Bisschop said. He said it’s crucial that a camp
be established far enough from the border to protect refugees from spillover fighting. But right now, “our priority is

to make sure ‘that the border remains open.”

ADVERTISEMENT
'
“We are urging governments in the neighboring countries to keep their borders open for people forced from their
homes,” said/UNHCR Regional Bureau Director Clementine Nkweta-Salami. Refugee workers fear tens of thousands

more people could flee if the conflict continues.

But Sudan can bea perilous place for ethnic minorities and people besieged by war. Its government has previously
expelled hunjanitarian aid workers, nongovernmental organizations, human rights organizations and even UN ¢
officials. |

1
r
+

 

 

Sudan’s government was responsible for a genocide that began in Darfur in 2003 and for long-standing aerial

bombardments i in nearby Blue Nile state, some 200 miles away, contributing to the forced displacement of some 2. 4

|
million Sudanese.

t
“That area is'prone to refugees,” Bisschop said — some 100,000 of them, according to the UNHCR. If precedent is

i
any indication, the outlook for their swift and peaceful return to Ethiopia isn’t good.

ADVERTISEMENT

“Eritrean refugees hosted there have been there for a very, very long time and are almost integrated into Sudan as
’ such)” he said.

+
The conflict will put an additional strain on the global humanitarian aid sector, already burdened by the COVID-19
pandemic and inundated with more refugees than ever before. If the conflict becomes entrenched and the refugees
are unable to return home, many may set their sights on asylum and hope for resettlement abroad.
Currently mére than 250,000 Ethiopian immigrants and their children live in the United States — more than from
any other African country except Nigeria. More live in California than any other state, with at least 7,000 in the Los

Angeles metropolitan area. .

4
https://www.latimes.com/world-nation/story/2020-11-16/as-ethiopia-descends-into-civil-war-civilians-are-caught-in-the-crossfire 5/11

2
‘ Case (1:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado Page 77 of 86

12/9/2020 Civilians in crossfire as Ethiopia descends into civil war - Los Angeles Times

a

‘Tolera cited rumors that Oromo and Tigrayan opposition forces — longtime enemies — are now joining forces against

Ethiopia’s military. “Anybody who comes to our home to take, we are ready to defend ourselves.”

Despite reports that hundreds of soldiers from various sides have already been killed, experts worry it is Ethiopia’s
civilians who'will bear the brunt of war, just as they did in the town of Mai-Kadra.

i
“Is this mass killing a precursor for how this is going to play out? We sincerely hope not, but we can see the potential
for increased!inter-communal conflict in that area if Tigrayans end up defending their land against attempted
Amhara annexation,” Davidson said, in reference to fears that ethnic or regional forces are taking advantage of the

conflict to seize territory.

ADVERTISEMENT

“There is increasing concern for the protection of civilians against hostilities,” the UN office that coordinates
humanitarian assistance said in a statement. “Civilians caught in the crossfire always pay the price, especially

children, women, elders and the disabled.”

Kushner is a special correspondent based in Nairobi. Reporting for this article was supported by a grant from the

Pulitzer Center on Crisis Reporting.

i

WORLD & NATION |'
‘

The Latinx experience chronicled

Get the Latinx Files newsletter for stories that capture the multitudes within our communities.

 

Enter Email Address

 

 

SIGN ME UP

 

 

 

\
You may occasionally receive promotional content from the Los Angeles Times.
1

| Jacob Kushner

 

7
MORE FROM THE LOS ANGELES TIMES

!
t WORLD & NATION

Infected after 5 minutes, from 20 feet away: South Korea study shows coronavirus’ spread indoors

39 minutes ago

I
https:/ww latimes.com/world-nation/story/2020-1 1-16/as-ethiopia-descends-into-civil-war-civilians-are-caught-in-the-crossfire 7/11

t , q
‘ Case 1:20-cv-03761-RBJ Document 1 Filed 12/22/20 USDC Colorado Page 78 of 86 |

   

 

 

 

 

 

 

 

 

 

1 sk AA?’ al G5ie_ 4
o | Aub 097-428-145
‘ a oO AN. Onk' eb
5 Narore, Co BONO
6
7 :
8 UNITED STATES DISTRICT COURT
9 Dich ch oc Colorado.
10 | Ectfanas D. Oalerselasoie. : Civil Action No.
11 J fA097 437-145 YC
lr Petitioner, ,
18 MOTION FOR APPOINTMENT
OF COUNSEL PURSUANT TO
14
Wi\\aan @ Bore, 18 U.S.C. § 3006A
15 | | ATTORNEY GENERAL, :
LdI06
16 | | SECRETARY OF DEPARTMENT
17 | | OF HOMELAND SECURITY;
ohn bbc US.
18 | | ICE FIELD OFFICE DIRECTOR FOR
ig | THE _Danver FIELD
| | OFFICE, and WARDEN OF
o9 | | IMMIGRATION DETENTION
| | FACILITY,
2i |
ao | |Respondents.
33
4 Petitioner is a citizen of E-thieoia . Petitioner is in ICE custody in the
25 ] United States, but has been ordered removed to_ £1, i Pic. by an immigration

adge. Petitioner’s removal order is final, but Petitioner cannot be removed to

|
i

53

 

 

 
‘ Case f1:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado Page 79 of 86 ©

 

E-nlogia _ orany other country. Thus, Petitioner remains indefinitely detained
in ICE custody, and has been confined for a period far longer than the law mandates.
Under 8 U.S.C. § 1231(a)(1)-(2), once an alien has been ordered removed, the Attorney
General must carry out the removal within a period of 90 days, during which time the alien
shall be detamed. The post-remeval-period provision of the same statute, 8 U.S.C.
§ 1231(aX6), allows for certain aliens to be detained beyond the removal period, but the
Supreme Court explicitly limited this detention period in Zadvydas v. Davis, 533 US. 678
(2001). In that case, the Court held that § 1231(a)(6) restricts an alien’s post-removal-
period detention to a period reasonably necessary to bring about that alien's removal, and
that it “does not permit indefinite detention.” Zadvydas, 533 U.S. at 689. The Court found
that a presumption exists that an alien may not be held longer than six months; the general
rule is that an alien may no longer be confined when there is “no significant hkelihood af
removal in the reasonably foreseeable future.” Id_ at 701. In Clark v. Martinez, the
Supreme Court extended this holding to inadmissible aliens. 125 S. Ct. 716, 722 (2005).
The question as to whether Petitioner's detention is in violation of the laws of the
United States is one for a federal habeas court to hear. 28 U.S.C. § 2941. Accardingly,
Petitioner files the accompanying habeas corpus petition, pursuant to 28 U.S.C. § 2241, |
requesting that this Court order Petitioner's release. “I. have ve income o- prapecty
aad thenbore | cannct Pad for a [owupr: thave ashe) dry Cy ty
to body ie _ fos Bora levyer but | was Yple that they couldat af
Therefore, Petitioner requests that this Court appoint counsel to repreneat Petitioner in '
this habeas action.

L The Court Should Exercise Its Discretion to Appoint Counsel
Assuming that a Petitioner has shown financial need, a district court may appoint i
4
counsel in a habeas proceeding under 28 U.S.C. § 2241 when the “interests of justice so ;

require.” 18 U.S.C. § 3006A(a)(2)(B). Courts have often examined three elements in
2

 
* Case f1:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado Page 80 of 86

| determining whether appointment of counsel is necessary- the likelihood of success on

the merits, the complexity of the legal issues involved in the case, and the ability of the

Petitioner to present the case in light of its complexity. See. ez, Weyrandt v. Look, 718
F.2d 952, 954 (th Cir. 1983): Saldina v. Thornburgh, 775 F Supp. 507, 511 (D. Conn. ra

|

: 1991). Petitioner has been held in custody for 195 daus since being ordered | Y
|
|

removed to Ethiopia , and removal in the reasonable foreseeable future
lis unlikely because _Z lo ol will not accept Petitianer. Under the Supreme i
Court's decision in Zadyvdas, Petitioner's continued detention is presumptively
nreacnable Thus, Petitioner has a high likelihood of success on the merits.
 Mareover, Petitioner would encounter great difficulty in presenting this habeas
corpus case alone. The House Repart on the predecessor to § 3006A(a)(2)(B) recognized ey
that habeas carpus proceedings aften present “serious and complex issues of law and fh i
fact" that would necessitate the assistance of counsel. HB. Rep. No. 1546, 91" Cong. 24 |
Sess. (1970), reprinted in 1970 US.C.C_AN. 3982, 3993, In addition, the congressional
Feport on § 3006A(2)(B) stated that a court should appoint counsel when “necessary to
insure a fair hearing.” Jd. The complexity of a habeas case will pose an especially great |
obstacle for Petitioner. 1 only have a GED education and 2 I I

a Haboess and lnaraig Cation law i far beyond me Ff would not Wy able | Th
+2 effectively cogs ond ty [6's dobease Withel Conn sel, a i
In light ofthe complicated issues involved in habeas cases and Petitioner's inability to | in |
sidequately precent the case at bar. as well as Petitioner's likelihood of success on the { i |
merits, this Court should exercise its discretion to appoint counsel under 18 U.S.C. !
SO06ALA)(2XB.

 

 

 

 

 

55

 

 
- Case (L:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado Page 81 of 86 aS

 

IL Appointment Of Counsel Is Necessary Because Discovery Is ;

erative

The rules governing habeas proceedings require the appointment of counsel in ‘
certain circumstances.% Under Rule 6(a), 28 U.S.C. foll. § 2254, a judge must appoint
counsel for a Petitioner if it is “necessary for effective utilization of discovery procedures.”
ICE has information and documents relevant to Petitioner's habeas petition, and without
the assistance of counsel, Petitioner will not be able to effectively pursue discovery and, as a.
result, will not adequately present his claims. The aid of an attorney is especially
important in this case, given Petitioner's lack of familiarity with the legal procedure
involved in requesting and obtaining discovery. Moreover, even if Petitioner were to obtain ;
documents in discovery, without the assistance af counsel, Petitioner would not be capable !
of analyzing them to determine his likelihood of being removed in the foreseeable future.

2 I. An Evidentiary or Motions Hearing May Be Necessarv

Under Rule 8(¢), 28 U.S.C. foll. § 2254, the court is required to appaint counsel in'a_
14 || habeas proceeding if an evidentiary hearing ic needed. An evidentiary hearing will likely
15 | be necessary in this case. Regardless of any other issues, if an evidentiary hearing is !

wn

 

oe 6 7 Om Ww mt ow uO

BS

&

scheduled, the court must appoint counsel for Petitioner.

3

For the above reasons, this Court should appoint counsel to assist Petitioner in
instant habeas proceedings challenging Petitioner's detention by ICE, pursuant to the
Supreme Court decisions in Zadvydas and Martinez.

Respectfully submitted,

Dated: 2-4-2 Est Cares Danie} On loaselascte
Petitioner

6 The rules cited in sections I and IE typically govern those habeas corpus cases brought
under § 2254. However, these rules may be applied to habeas cases that do not fall under §
2254 — such as those cases arising under § 2241 — at the discretion of the court. Rule 1(b),

28 U.S.C. foll § 2254.

 

38 RPE BRE S&S we &

56
| Gase {1:20-cv-03761-RBJ Document 1 Filed 12/22/20 USDC Colorado Page 82 of 86 ‘

t

{

CERTIFICATE OF SERVICE

 

I, Mikale Ogbaselassie, hereby certify that on 12-22-2020. I filed the foregoing with the Clerk of
Court at:

 

Clerk of the Court
Alfred A. Array United States Courthouse
901 19th Street, Room A105

’ Denver, CO 80294-3589

I hereby certify that I have mailed a hard copy of the document to the individuals identified

below{pursuant'to Fed.R.Civ.P. 4 via certified mail on [DATE].
(2-22-2020

U.S. Attorney’s Office

District of Colorado ‘ {
1801 California Street. Ste. 1600

' Denver, CO 80202

William Barr

Attorney General of the United States
U.S. Department of Justice

950 Pennsylvania Avenue, NW

| Washington. D.C. 20530

And to: John Fabbricatore: Matthew Albence. and DHS/ICE., c/o:

 

 

| Office of the General Counsel
U.S. Department of Homeland Security L
' 2707 Martin Luther King Jr. Ave. SE
Washington, D.C. 20528 i
And to:
4 b
i Johnny Choate
GEO Group, Inc. . r
3130 N. Oakland Street
Aurora, CO 80010 '
[SIGNED] Mikale Og bare lassie AnD?

ce neem

[NAME] 1350 Quari Street '
Avrora, CO oot!
: (720)-472-0309

 

1 Mieg SITS colorndo.celv

ee
Case f1:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado ; Page 83 of 86 ~

“Table of Contents

4) Letter ty the Clyk of the Court

9) Habeas: Corpvs 0. dion Goce
3) ayens (or gus Peon Cull bre (

i

 

 

 

 

4) Removal order Coen jonwalara Ho9 Jude (a A)

 

5)40 doy custody review by TLE Aegslon 40 continue betent(an (Exlupit 8) :

 

FT5aanm ach of what L5 Leablaed iA Exhipit C
SF { 3
7.0 fos letter Frm 2LE with dedde to tne dehation (Exhibit C|

|
3) ( srvespendonee ia the atfetal manner with ILé Aloout wy enge. (Exhh Ke)

este | wrote to TLE HQ top uethag Q Ld udvydas wustody niall)

O\Le Her an da nalae(Zed From cay Cte fusing yay ethalubs aad wy tenh bess
te re) zbhalerle ili D} |

 

 

 

 

 

abi leaked Foon Et ofan aul. with sf ficial Toons atlan CExnibit £) 1

 

12) Media Toul ty ry Lowney and fhe fuera! fa aout, A het ! fel will Ele
hinder fhe blatant of travel dor ments. (Exhibit E)

\3) Podidion for appolriferent 0 f Lounsel.

| TA
| / fan Es hkansst). Osbaselassé
/

XLS ee
A043 5-145

i
\

 
se :20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado Page 84 of 86 °
on ‘ . 1 = +4 T

~

4
is te . =
%

 

nib chalee 1D Dishach Coe C, bas Disheick '

 

y 4
oF. Colsveide _ a

 

 

{
4 " -
(HNerk of he Gack, _

Dob

 

 

| :
‘i E-nhsed 2 Ls my Edition a ‘warit 2 [ Tews ip =
suesitt to. 29 USL: $2241 (habeas Larnas): LE tibenas Og)

 

Ts
144 appeadiag hefore the Loack 2 Se. aeul! woul] Hi ‘le. bo apg

 

J [
i adliaace Le Lhe. rudineatacy Appeared. sl! on my bets

 

! | heave. Mery loathed before, aad Art ~ Leclleer Lavpeced by lan

 

 

: Couple facade aie i thf [S may bb bine ever Din,

abgel Yon ta any Lovet [re- be. IL Phas be Lie Looact LA aduadee

 

 

/
| bo matty mys pbibios, ‘aed: argue a epee of Lota

 

i I

rot

 

 

 

. : e .
3 . ’
- x + =* “ te =_ “8 a.
7 ~ 7
a . ‘ .
pF . ¢ ’ ‘ 4
‘
on a. : = : . ‘
- * 5 . ° . +
. . .f . a ~ . a
. * -
. = . , :
p A

 

 

 

 

 

 

 

j ~
1 L —_ FE Tal Bde: fe So
mid ce Ab oares gy
5 4 Dike: | an J. ae =
. : . an

 

 

 

 

 

 

 

 

ewe eee te
stiles Dantes Ocjoaseh aZa\e

HF: 047-43 8-195
GEO Denver Conbract Delention Fadl
130 North Oakland street

urera, CO SOOlO

386

oO

Case 1:20-cv-03761-RBJ Document1 Filed 12/22/20 USDC Colorado Page 85

2

Leon. (el

To: Cleck _ the (out
ee Dishtet Daaet
A bred A. Aura4 United States € tar Hohe.
901 14 Sheet

Room A105
Derr, LO B02

 
Case 1:20-cv-03761-RBJ Document 1 Filed 12/22/20 USDC Colorado Page 86 of 86

dk
